Exhibit 10.14

LEASE AGREEMENT

1. PARTIES. This lease (the “Lease”) is made by and BETWEEN 1300 E. ANDERSON
LANE, LTD., a Texas limited partnership, “LESSOR”, and On-X Life Technologies,
Inc., a Delaware corporation “LESSEE”. LESSOR leases to LESSEE, and LESSEE
leases from LESSOR, upon the terms and conditions herein, the premises described
below (the “Premises” or the “Demised Premises”). In addition to the Premises,
LESSOR hereby leases to LESSEE, the parking spaces attributable to Premises as
shown on Exhibit A-1 attached hereto (the “Building B Parking Spaces”). LESSOR
further grants to LESSEE during the term of this Lease and any renewals or
extensions thereof a non-exclusive license to use the sidewalks, driveways and
other Common Areas of the Business Park. “Common Areas” shall mean those areas
within the Business Park not leased or held for lease to any tenant on an
exclusive basis and reasonably necessary for the proper use and operation of, or
access to, the Leased Premises or the Business Park, including without
limitation all walkways, sidewalks, landscaping, drive ways (including without
limitation the driveways leading from the Business Park to State Highway 183 and
to Cameron Road), and the Business Park Monument Sign (defined in Section 10
below), and to the extent part of the Premises is located in any multi-tenant
building, any common stairs, corridors, restrooms, elevators, mechanical rooms,
electrical rooms, janitor closets, roofs, conference rooms, vending areas, fire
control rooms, engineering, cleaning or staging areas, and other service areas
of any building.

2. DESCRIPTION OF THE PREMISES. The Premises includes all of Building B located
within the 1300 East Anderson Lane Business Park. Building B is sometimes
hereinafter referred to as the “Building”. The 1300 East Anderson Lane Business
Park is located on the real property described on Exhibit B attached hereto (the
“Land”). The Land, including the Building, the Building B Parking Spaces,
Buildings A, C and D, the parking spaces allocated specifically to Buildings A,
C and D, together with all other improvements and buildings located on the Land
are hereinafter referred to as the “Business Park” are described as follows:

 

Land:    As described on Exhibit B Building Name:    1300 East Anderson,
Building B Building Address:    1300 East Anderson Lane, Building B
City/State/Zip:    Austin, TX 78752

Lessee and Lessor agree that for this and all other purposes, the rentable
square footage of the Premises equals approximately              square feet,
and the aggregate rentable square footage of all buildings located on the Land
equals approximately             

3. TERM, COMMENCEMENT, AND ANNIVERSARY. The initial lease term shall be for One
Hundred and Twenty Five (125) full calendar months from Commencement Date, plus
the remainder of the last month (as extended or renewed, the “Lease Term”). The
lease “Commencement Date” shall be (a) November 15, 2009 (the “Move-In Date”) or
(b) the date which is thirty (30) days after the Tenant Improvements

 

1



--------------------------------------------------------------------------------

are substantially completed in accordance with Exhibit C, whichever occurs
first; provided that if LESSOR fails to make the Premises available to LESSEE
with the Tenant Improvements substantially completed by November 1, 2009 for the
purposes of allowing LESSEE to install its cabling and/or its furniture,
fixtures and/or equipment, then the Move-In Date shall be delayed for one
(1) day for each day LESSEE is delayed by LESSOR in LESSOR making the Premises
available to LESSEE in such condition for such installation or any force
majeure. If, subject to force majeure, LESSOR is unable to tender possession of
the Premises to LESSEE with the Tenant Improvements substantially complete by
February 15, 2010 (the “Final Deadline”), then LESSEE shall, as its sole and
exclusive remedy, have the right to terminate this Lease on thirty (30) days
advance written notice to LESSOR given at any time after the Final Deadline and
prior to LESSOR’s tender of possession of the Premises to Tenant with the Tenant
Improvements substantially completed, provided that if LESSOR shall deliver the
Premises to LESSEE with the Tenant Improvements substantially completed prior to
the expiration of such 30-day period, LESSEE’s notice of termination shall be
deemed null and void and this Lease shall continue in full force and effect. In
the event this Lease is terminated pursuant to the immediately preceding
sentence, (w) such termination shall be effective upon the expiration of the
30-day period described above, (x) the full amount of Lessee’s Contribution and
Lessee’s Additional Contribution (each as defined in Exhibit C hereto) shall be
returned to Lessee within twenty (20) days after such termination, (y) Lessee
shall have a period of twenty (20) days after such termination within which to
remove all of Lessee’s equipment, furnishings and other personal property, and
(z) neither Lessor nor Lessee shall have any further rights, liabilities or
obligations arising under this Lease. The annual anniversary date of this lease
shall be the first day of the first full month following the Commencement Date,
unless the lease Commencement Date is the first day of the month.

4. BASIC RENT. “Basic Rent” shall be $(See Addendum #1 “Rental Adjustments”) per
month, payable in advance without demand or set-off, to LESSOR at 510 South
Congress, Suite 400, Austin, Travis County, Texas 78704 (or at such other
address as may subsequently be furnished in writing by LESSOR for such purpose),
on or before the first of each month. Rent received after the first shall be
delinquent, subject to any notice and cure periods provided herein. If LESSOR
does not receive an installment of rent (including Basic Rent, the monthly
estimate of Additional Rent, and, if applicable, the TI Rent) on or before the
fifth (5th) of the month in which such payment becomes due, LESSEE shall pay a
late charge to LESSOR in an amount equal to five percent (5.0%) of the monthly
rent. LESSEE shall pay to LESSOR twenty-five and No/100 Dollars ($25.00) for
each returned check. If the Commencement Date of the Lease Term is not on the
first of the month, pro rata rent for the balance of the month shall be due on
the Commencement Date at the Basic Rate of              sq. ft. (subject however
to the free Rent period set forth on Addendum #1), and shall be subject to the
prescribed late charges if not received on or before day of move-in. Any
payments of any kind received by LESSOR from LESSEE or on behalf of LESSEE shall
be applied first to non-rent items then due and owing, then to rent. LESSEE’s
right to possession and all of LESSOR’s obligations hereunder, and each of
LESSEE’s obligations hereunder, constitute independent, unconditional covenants
and are not dependant upon performance by the other party hereto of its
respective obligations and covenants hereunder.

 

2



--------------------------------------------------------------------------------

5. ADDITIONAL RENT (“OPERATING EXPENSES”); TENANT IMPROVEMENT RENT (“TI RENT”).

5.1 OPERATING EXPENSES. For the purposes of this Lease, “Operating Expenses” for
any calendar year shall mean all (or where specified by Lessor as hereinafter
permitted or required, an amortized portion of all as determined in accordance
with generally accepted accounting principles consistently applied) expenses,
costs and accruals of every kind and nature, computed on an accrual basis,
incurred or accrued in connection with, or relating to, the ownership,
maintenance, or operation of the Business Park, during such calendar year,
including, but not limited to, the items set forth below in paragraphs A through
E of this Section 5. Notwithstanding the foregoing, the items set forth on
Addendum #9 to this Lease shall not be included in the calculation of Operating
Expenses.

Notwithstanding anything to the contrary contained herein, LESSEE shall only be
responsible for the payment of LESSEE’s Share of such Operating Expenses.
“LESSEE’s Share” means the proportionate amount of rentable area within the
Business Park which is leased to LESSEE based on a fraction, the numerator of
which is the total rentable area located within the Premises, and the
denominator of which is the total rentable area within all buildings in the
Business Park. For purposes hereof, LESSEE’s Share shall initially be twenty and
9/10ths percent (20.9%).

A. Insurance. The total premium(s), together with any increases thereof, for
LESSOR’s policy or policies of insurance insuring the Business Park against
damage or destruction by fire or other casualties insured under extended
coverage endorsement (or such other coverage as LESSOR shall determine to be
necessary, including, but not limited to, umbrella liability coverage). LESSOR
will periodically notify LESSEE of LESSEE’s Share of said premium(s), and
LESSEE’s Share of any increases. If actual amounts are unavailable, LESSOR may
estimate the amounts of such premiums and increases, subject to reconciliation
as provided herein.

B. Taxes. All taxes, assessments and governmental charges of any kind or nature
relating to the Business Park, whether or not directly paid by Lessor, whether
federal, state, municipal, local or other, and whether they be by taxing
districts or authorities presently taxing the Business Park or by others
subsequently created or otherwise, and any other taxes, assessments and
governmental changes attributable to the Business Park or its operation, and
specifically including fifty percent (50%) of any State of Texas franchise or
margin tax incurred by LESSOR and calculated on rental income generated from the
Business Park, but specifically excluding taxes and assessments attributable to
the personal property of any tenants, federal taxes on income, death taxes, and
any taxes imposed or measured on or by the income of Lessor from the operation
of the Business Park (other than State of Texas franchise or margin tax, 50% of
which shall be included in Operating Expenses as provided above); provided,
however, that if at any

 

3



--------------------------------------------------------------------------------

time during the term of this Lease, the present method of taxation or assessment
shall be changed such that the whole or any part of the taxes, assessments, or
governmental charges now levied, assessed or imposed on real estate,
improvements or personal property shall be discontinued or reduced, in whole or
in part, and as a substitute therefore, or in lieu of or in addition thereto,
taxes, assessments, or governmental charges shall be levied, assessed or
imposed, wholly or partially, on (or shall be calculated with reference to) the
rents received from the Business Park, or the rents reserved herein, or the
income of Lessor in respect of the Business Park, or any such rents, then such
substitute, additional or increased taxes, assessments, or governmental charges,
to the extent so levied, assessed or imposed, shall be deemed to be included
within the Operating Expenses. Consultation, legal fees and costs in connection
with any challenge of tax assessments as reasonably allocated by Lessor shall
also be included in Operating Expenses. Lessee will be responsible for and shall
timely pay all ad valorem taxes on its personal property and on the value of the
leasehold improvements installed in the Premises by or at LESSEE’s request to
the extent that the same exceed building standard (and if the taxing authorities
do not separately assess Lessee’s leasehold improvements, Lessor may make a
reasonable allocation of the ad valorem taxes allocated to the Business Park to
give effect to this sentence. In the case of special taxes and assessments which
may be payable in installments, only the amount of each installment accruing
during a year shall be included in the Operation Expenses for such year.

C. Common Area and Other Maintenance Type Expenses. In the event LESSOR provides
maintenance, security, janitorial, cleaning and/or utility services to the
Business Park, or installs equipment devices or material which LESSOR reasonably
believes will reduce the Operating Expenses of the Business Park (provided that
such belief is based on the documented reasonable opinion of an engineer or
other appropriate third-party), or that are required by governmental authority
to comply with any laws enacted after the Commencement Date for the Common Areas
in the Business Park of any portion of the Demised Premises, then the cost to
LESSOR of providing such maintenance, security, janitorial, cleaning, utility
services, equipment and/or devices, together with a reasonable allowance for
overhead (including but not limited to, management fees not to exceed then
current market rates for similar properties to the Business Park). Except as
otherwise provided herein, the nature and degree of services rendered by LESSOR
in accordance with this subsection, if any, shall be in the sole discretion of
LESSOR. LESSOR may estimate such items in advance, subject to reconciliation as
provided herein.

D. Utilities. Any utilities supplied to the Common Areas of the Business Park.

As soon as reasonably possible after the end of each calendar year, but in any
event not later than ninety (90) days after the end of such calendar year,
LESSOR shall deliver to LESSEE a written notice indicating the actual amount of
Operating Expenses incurred during such calendar year. In connection with
Additional Rent for insurance premiums, taxes and common area maintenance under
subsections A., B. and C. above, if LESSOR has estimated the amounts, LESSEE’s
Share will be adjusted based upon the

 

4



--------------------------------------------------------------------------------

actual amounts of premiums, taxes and expenses identified in such notice. LESSEE
will be allowed a credit against payments next coming due (or, if the Lease Term
has expired, LESSOR will pay to LESSEE at the time LESSOR provides the notice
described above in this paragraph) for any estimated payments made in excess of
LESSEE’s Share of actual Operating Expenses. LESSEE will pay within thirty
(30) days after receipt of such written notice from LESSOR any amounts due in
excess of estimated payments previously made.

LESSOR shall maintain full, complete and accurate books and records relating to
Operating Expenses. LESSEE shall have the right, at its expense, to audit
LESSOR’s books and records to verify the amount of charges to LESSEE relating to
insurance, real property taxes, common area and other maintenance type expenses,
utilities and other amounts and any other costs which LESSEE is required to pay
a proportionate share. If such audit reveals that the amount charged to LESSEE
is incorrect, LESSOR and LESSEE shall make an appropriate adjustment in cash
within thirty (30) days after completion of the audit. If such audit reveals
that LESSEE was overcharged for such expense by more than five percent (5%) over
the actual amount due and owing by LESSEE, LESSOR will also reimburse LESSEE for
the cost of such audit.

E. Other Amounts. LESSEE’s Share of Operating Expenses, and all other taxes,
charges, costs and expenses which LESSEE is required to pay hereunder, together
with all interest and penalties that may accrue thereon pursuant to this Lease
in the event of LESSEE’s failure to pay such amounts, and all damages, costs and
expenses to which LESSOR shall be entitled hereunder by reason of any default of
LESSEE or failure on LESSEE’s part to comply with the terms of this Lease beyond
applicable cure periods, and the interest upon unpaid obligations provided
hereunder, shall all be deemed to be “Additional Rent” and, in the event of
nonpayment by LESSEE beyond any applicable cure periods, LESSOR shall have all
the rights and remedies with respect thereto as LESSOR has for the payment of
the Basic Rent.

5.2 TI RENT. In consideration for the Basic Rent that LESSOR agrees to pay under
the Lease for the Lease Term, LESSOR has agreed to provide LESSEE with an
improvement allowance of $500,000.00 (“Allowance”) for improvements to the
Premises to be made by LESSOR as set forth in Exhibit C attached hereto (the
“Tenant Improvements”). In addition, LESSOR has agreed to make available to
LESSEE an additional allowance of up to an additional $300,000 (subject to
LESSEE having first contributed $400,000 of LESSEE’s funds toward the cost of
the Tenant Improvements) for the Tenant Improvements (the “Additional
Allowance”); provided, however, as consideration for LESSOR providing the
Additional Allowance to LESSEE, LESSEE agrees to pay LESSOR, in addition to the
Basic Rent, a monthly amount equal to the amount required to fully amortize the
Additional Allowance, plus interest on Additional Allowance at the rate of seven
percent (7%) per annum from the Commencement Date through the end of the initial
Lease Term, such amortization to begin on first day of the sixth full calendar
month after the Commencement Date through the end of the initial Lease Term (the
“TI Rent”). Assuming LESSEE utilizes the entire $300,000 available as the
Additional Allowance, and further assuming the Commencement Date is on the first
day of a calendar month, then the monthly TI Rent commencing on the first day of
the sixth full month of the Lease Term would be $3,566 per month. Lessor shall
notify Lessee of Lessor’s calculation of monthly TI Rent (including a copy of
the amortization schedule used to calculate such amount) prior to the
Commencement Date.

 

5



--------------------------------------------------------------------------------

The Basic Rent, Additional Rent, TI Rent and all other amounts of whatever kind
or character payable to LESSOR by LESSEE hereunder (all hereinafter included in
the term “rent”) shall, except as otherwise provided herein, be paid without
notice of demand and without abatement, counterclaim, deduction, setoff or
defense, and any amounts due and owing hereunder by one party to the other and
not paid when due shall bear interest at the rate of twelve percent (12%) per
annum (or the highest legal rate provided by then controlling law if less than
twelve percent (12%) from the due date until paid).

Subject to the initial period of free Rent set forth on Addendum #1, the initial
amount of rent is computed as follows (based on a Premises
containing             square feet):

 

Annual Rate

   Annual
Amount    Monthly
Amount

Basic Rent(             sq. ft.)

                                       

Additional Rent (estimated for 2009):

     

Common Area Maintenance (             sq. ft.)

                                         

Real Property Taxes              sq. ft.)

                                         

Insurance              sq. ft.)

                                     

Total Rent (does not include TI Rent, if applicable)

                                       

6. SECURITY DEPOSIT. Intentionally Deleted.

7. USE AND OCCUPANCY.

A. LESSEE shall use and occupy the Premises for the following purposes and no
other: General Office purposes, training, customer support services, and light
manufacturing of medical devices and other uses of pyrolitic carbon coatings.
Except for LESSEE’s limited right to store the equipment described on Exhibit D
attached hereto, outside storage of equipment or materials is prohibited. As
relates to LESSOR’s operation of the Business Park, LESSOR agrees to comply with
all applicable laws, including accessibility laws. LESSEE acknowledges that
included in the Tenant Improvements are upgrades to the Premises to cause the
Building to be in compliance with accessibility laws. LESSEE covenants promptly
to observe and comply with all applicable statutes, ordinances and regulations
of all governmental entities regarding the use and occupancy of the Premises,
including accessibility laws. LESSEE shall not do or suffer anything to be done
on the Premises, which will increase the fire insurance rate on the Business
Park; provided that so long as LESSEE’s operations in the Leased Premises do not
materially increase the risk of fire or damage to the Premises compared with the
uses made of the Premises within the last two (2) years preceding the Effective
Date of this Lease, LESSEE shall not be deemed in violation of this sentence.
LESSEE shall not

 

6



--------------------------------------------------------------------------------

cause the accumulation of waste or refuse matter within the Premises or anywhere
in the Business Park or the immediately surrounding area. LESSEE and LESSEE’s
agents, employees, guests, visitors or licensees shall observe and comply with
rules and regulations of the Business Park as attached, and with such further
reasonable rules and regulations LESSOR may prescribe, on written notice to
LESSEE, for the safety, care and cleanliness of the Business Park and the
comfort, quiet enjoyment and convenience of other occupants of the Business
Park, provided same are not in conflict with this Lease.

B. As used in this Subparagraph B., the term “Environmental Laws” shall be
deemed to include the Clean Air Act, the Clean Water Act, the Resource
Conservation and Recovery Act of 1976, the Toxic Substances Control Act, the
Federal Insecticide, Fungicide and Rodenticide Act, the Comprehensive
Environmental Response, Compensation and Liability Act, the 1986 Super Fund
Amendments and Re-authorization Act, the Occupational Safety and Health Act, the
National Environmental Policy Act, all State and Local Acts enacted pursuant to
any of such Federal laws, and all other Federal, State or Local laws, rules and
regulations, whether enumerated or not, dealing with the control and regulation
of the environment. In this connection, LESSEE represents, warrants, covenants
and agrees as follows:

(i) Other than any Hazardous Materials or substances that are normally
associated with the conduct of LESSEE’s business and are described on Exhibit E
attached hereto, which Hazardous Materials may be used and stored on the
Premises but only in compliance with all Environmental Laws, LESSEE will not
use, manufacture or store any substances deemed or declared to be hazardous or
toxic pursuant to any Environmental Law, without the express written consent of
LESSOR, and, if LESSOR so consents, LESSEE agrees to abide by all Environmental
Laws applicable thereto.

(ii) LESSEE agrees to comply strictly and exactly with all Environmental Laws
applicable to LESSEE’s use and occupancy of the Premises.

(iii) LESSEE agrees to indemnify and hold harmless LESSOR of and from any claim,
obligation or liability asserted by any third person or governmental entity
arising by reason of LESSEE’s failure to comply with the provisions of this
Subparagraph B.

(iv) The liability insurance policy, which LESSEE is required to maintain
pursuant hereto, shall cover LESSEE’s liability and obligation under this
Subparagraph B.

(v) A default by LESSEE under the provisions of this Subparagraph B. beyond
applicable cure periods shall give LESSOR the right to pursue its remedies under
this Lease, including termination, provided LESSOR has given LESSEE thirty
(30) days after written notice from LESSOR in which to begin diligent efforts to
cure the default. Notwithstanding any termination or other remedy exercised by
LESSOR, LESSEE, at

 

7



--------------------------------------------------------------------------------

LESSEE’s sole cost and expense, shall be responsible for any spill, release,
discharge or “clean-up” of Hazardous Materials, including, but not limited to,
the Hazardous Materials described on Exhibit E, caused by LESSEE, its agents,
employees, representatives, invitees, customers or contractors as is required by
any Environmental Law, unless it is determined to be caused by the negligence or
willful misconduct of LESSOR, its agents, employees, representatives, invitees,
customers or contractors or other lessees of the Business Park. LESSEE shall
indemnify and hold LESSOR harmless from and against any and all claims,
judgments, damages, fines, suits, and costs (including but not limited to
attorney and consulting fees) arising from or related to the use,
transportation, storage, disposal, spill or discharge of Hazardous Materials in
violation of applicable laws on or about the Premises by LESSEE, its agents,
employees, representatives, invitees, customers or contractors. As used herein,
the term “Hazardous Materials” shall mean pollutants or contaminants, which are
or become regulated by all applicable local, state and federal laws, petroleum,
asbestos, polychlorinated biphenyls and radioactive materials.

(vi) Upon written notice by Lessee or any governmental authority, LESSOR, at
LESSOR’s sole cost and expense, covenants to investigate, clean up and otherwise
remediate any Hazardous Materials existing at the Business Park as of the
Commencement Date of the Lease, and any spill, release or discharge of Hazardous
Materials caused by LESSOR, its agents, employees, representatives, invitees,
contractors or lessees (other than LESSEE), subject to LESSOR’s right to cause
any lessee at the Business Park to pay the costs for such investigation or
remediation for which such lessee is responsible. LESSOR shall indemnify and
hold LESSEE harmless from and against any and all claims, judgments, damages,
fines, suits, and costs (including but not limited to attorney and consulting
fees) arising from or related to the use, transportation, storage, disposal,
spill or discharge of Hazardous Materials on or about the Demises Premises
caused by Lessor, its agents, employees, representatives, invitees, contractors
or other lessees of the Business Park. As used herein, the term “Hazardous
Materials” shall mean pollutants or contaminants, which are or become regulated
by all applicable local, state and federal laws, petroleum, asbestos,
polychlorinated biphenyls and radioactive materials.

(vii) The provisions of this Subparagraph B are in addition to, and not in
limitation of, any other provisions of this Lease and the obligations of LESSEE
and the rights of LESSOR under this Lease.

C. LESSOR represents and warrants to LESSEE that to LESSOR’s current actual
knowledge, without inquiry or investigation, the Premises, the Business Park and
the land associated therewith, including without limitation the Building B
Parking Spaces, and the condition thereof, does not violate any applicable
Environmental Laws. LESSOR further covenants and agrees that the Premises, the
Business Park and the land associated therewith, including without limitation
the handicap parking spaces attributable to Building B, and building entrances
of Building B, will not upon the substantial completion of the Tenant
Improvements violate zoning or any other applicable laws (including the
Americans with Disabilities Act, the Texas Accessibility

 

8



--------------------------------------------------------------------------------

Standards and any other accessibilities laws, Environmental Laws, and any other
applicable laws pertaining to health and the environment) or restrictive
covenants or encumbrances relating to the Business Park in any material respect,
and that when the Demised Premises are delivered to LESSEE for occupancy, the
Demised Premises and the use thereof contemplated by this Lease will comply with
applicable laws and any such restrictive covenants or encumbrances in all
material respects. For purposes of the preceding sentence, a violation will be
considered “material” if it impairs the use of, access to or parking for the
Demised Premises by LESSEE to any material extent, or would impair such use,
access, or parking to a material extent if disclosed to governmental authorities
or other parties or if the violation may cause LESSEE or any of LESSEE’s
officers or employees to be subject to prosecution for civil or criminal
liability.

8. CONSTRUCTION OF TENANT IMPROVEMENTS ON THE PREMISES. As part of LESSOR’s
obligation to construct the Tenant Improvements in accordance with Exhibit C,
upon Substantial Completion (as hereinafter defined) of the Tenant Improvements,
LESSOR agrees to deliver the Premises and, at LESSOR’s sole cost and expense,
the Building B Parking Spaces and the Common Areas, in good working order, in
compliance with all applicable laws (including ADA and TAS), and including to
seal coat and stripe the Building B Parking Spaces at LESSOR’s sole cost and
expense, and to construct and complete the Tenant Improvements to the extent set
out in the attached Exhibit C. Upon Substantial Completion of the Tenant
Improvements, Lessor and Lessee shall execute the Acceptance of Premises
Memorandum (herein so called) attached hereto as Exhibit C-1.

9. ALTERATIONS AND IMPROVEMENTS. Except as expressly and clearly provided
elsewhere herein, all alterations, improvements, additions or remodeling of the
Premises during the Term of the Lease shall be done at the expense of the LESSEE
and only with the written consent of LESSOR. To the extent any such alterations,
improvements, additions or remodeling do not adversely affect the foundation,
exterior walls, roof, or any structural issues related to the Premises, such
consent shall not be unreasonably withheld, conditioned or delayed. LESSEE is
hereby permitted, with LESSOR’s consent not to be unreasonably withheld,
conditioned or delayed, to install                               
                                         
                                          and to perform such other alterations
and improvements to the Premises which do not adversely affect the structural
soundness thereof; provided, however, if the installation of any such
supplemental equipment involves the roof, the placing of equipment on the roof
or a roof penetration, LESSOR’s roofing contractor or consultant, must have the
opportunity to be present at all times during such work, and LESSEE shall be
obligated to pay all reasonable costs associated with LESSOR’s roofing
contractor or consultant. Notwithstanding the foregoing, LESSOR’s consent shall
not be required for any alteration, improvement, addition or remodeling of the
Premises that satisfies all of the following criteria: (a) does not affect the
foundation, exterior walls, roof, or any structural issues related to the
Premises; and (b) the cost thereof does not exceed, in the aggregate for any
particular project or series of projects which reasonably can be considered one
and the same project, $25,000. Other than LESSEE’s equipment,

 

9



--------------------------------------------------------------------------------

machines and removable trade fixtures (whether or not the same may be affixed to
the Premises so long as the removal thereof can be accomplished without causing
permanent damage to the Premises that cannot be repaired to LESSOR’s reasonable
satisfaction), but specifically excluding any                               
                                                                installed by
LESSEE (“Tenant’s Equipments”), all such alterations, improvements, additions or
remodeling, whether made by LESSEE or LESSOR at LESSEE’s request, including any
items nailed, glued, screwed or otherwise attached to the Premises, shall become
the property of LESSOR upon the expiration of this Lease, unless otherwise
expressly and clearly provided herein. LESSEE shall not, without the written
consent of LESSOR, permit any lien to be affixed to the Premises or the Business
Park by reason of any remodeling, alterations or other work performed by, or at
the request of, LESSEE, by operation of law or otherwise. Other than Tenant’s
Equipment and except in connection with any alterations permitted hereunder,
LESSEE shall not remove at any time any improvements, additions, or any other
item nailed, glued, screwed or otherwise attached to the Premises without
LESSOR’s express written permission, such permission not to be unreasonably
withheld, conditioned or delayed. However, not later than the last day of the
Term, LESSEE shall, at LESSEE’s sole expense, remove all of LESSEE’s property,
and remove all partitions, counters, railings, etc., which were installed by
LESSEE (other than the Tenant Improvements installed pursuant to Exhibit C) and
whose removal is specifically requested by LESSOR in writing at the time LESSOR
approves the installation thereof, and LESSEE shall repair all injuries done by
or in connection with the installation and/or removal of such property. Without
limiting the generality of anything herein contained, in the event any federal,
state or local law, rule, or ordinance or regulation (including, but not limited
to, the Americans with Disabilities Act of 1990, as same may now exist or
hereafter be amended or supplemented), shall require any alterations or
improvements to the Premises, the Building B Parking Spaces and the Common
Areas, it shall be the obligation of LESSOR and not LESSEE to make such
alterations or improvements, but, to the extent such alterations are required in
order to comply with laws, rules, ordinances or regulations becoming effective
after the Commencement Date, such alterations or improvements shall be deemed to
be Operating Expenses, and to the extent such alterations or improvements are
determined under generally accepted accounting principles to be capital
improvements, the amortized cost thereof over the depreciable life such
alteration or improvement shall be an Operating Expense.

10. SIGNS AND EQUIPMENT. Subject to the approval of all applicable governmental
authorities, LESSEE, at its sole cost and expense (subject to any allowance for
Tenant Improvements provided herein), shall (a) have the proportionate right
(based on the ratio that the number of rentable square feet contained in the
Premises bears to the number of rentable square feet in the Business Park as set
forth in Section 2, but in no event shall Lessee’s proportionate share for this
purpose be less than twenty-five percent (25%) so long as Lessee occupies an
entire building in the Business Park) to advertise the name of LESSEE’s business
on the Business Park monument sign existing as of the Effective Date of this
Lease (or any replacement thereof) located adjacent to State Highway 183 (the
“Business Park Monument Sign”); (b) have the exclusive right to place its name
and corporate logo on up to two (2) sides of the Building, subject however to

 

10



--------------------------------------------------------------------------------

maintaining the continuation of the delineation of the Building as “Building B”,
and (c) to construct up to two (2) monument signs within the Business Park
adjacent to or within the area containing the Building B Parking Spaces for
LESSEE’s use, subject however to LESSOR’s right to approve the location of such
monument signs, not to be unreasonably withheld, conditioned or delayed. LESSOR
shall have the right to approve the design of any such signage, which approval
shall not be unreasonably withheld, conditioned or delayed. In the event that
LESSEE occupies any other building in the Business Park, LESSEE shall have the
same rights provided above with respect to such building, provided that LESSEE
occupies fifty percent (50%) or more of the rentable area of such building.
LESSEE shall have the right, as part of such signage, to name the Building “The
On-X Building”, as long as such re-naming does not eliminate the delineation of
the Building as Building B of the Business Park. LESSOR shall not name the
Building, the Business Park, or any other building located therein, or permit
the usage of any signs located therein to advertise, the name or business of any
person or entity whose primary business competes in the manufacture of heart
valves. LESSOR shall, at LESSOR’s sole cost and expense, convert the Business
Park Monument Sign into a multi-tenant sign as shown on Addendum #5 prior to the
Commencement Date, and shall permit LESSEE to occupy the quadrant of such
multi-tenant sign which is nearest to State Highway 183 and/or which is the
highest panel made available to tenants. LESSEE’s rights under this Section 10
are assignable by LESSEE to any permitted assignee or subtenant. All signs shall
conform to the rules and regulations as outlined in Addendum #5. Notwithstanding
the foregoing, LESSOR approves LESSEE’s signage design set forth on Addendum #5.
No other signs shall be permitted unless by written consent of LESSOR, such
consent not to be unreasonably withheld, conditioned or delayed.

11. UTILITIES AND SERVICES.

A. Utilities. LESSEE acknowledges that LESSEE has investigated the Building and
that LESSEE has determined and is satisfied that all utilities needed for the
proper operation, maintenance and upkeep of the Premises are in place and
available to the Premises. Except for the Tenant Improvements contemplated in
Exhibit C and the representations and warranties of LESSEE expressly contained
in this Lease, LESSEE acknowledges that it is leasing the Building “AS IS, WHERE
IS” and “WITH ALL FAULTS”. LESSEE agrees to furnish, to the extent required for
LESSEE’s operations, and be responsible for payment for any and all electricity,
water, wastewater, gas and other utilities for warehouse, manufacturing and/or
office requirements for the use stated in Paragraph 7. Except with respect to
the initial Tenant Improvements, to the extent LESSEE’s intended operations at
the Premises shall require upgraded electrical equipment or facilities within
the Premises, LESSEE shall be responsible for such upgrade at LESSEE’s sole cost
and expense. LESSEE shall pay to the City of Austin or any other municipal
utility company monthly, as billed, such charges attributable to the Premises as
may be separately metered.

B. Cleaning Services. LESSOR shall provide for normal and customary maintenance,
trash collection and, if applicable, periodic cleaning for all Common Areas;
provided that LESSOR has no obligation to furnish janitorial upkeep or custodial
services within the Demised Premises, and it shall be the sole responsibility of
the LESSEE to furnish all such services.

 

11



--------------------------------------------------------------------------------

C. Intentionally omitted.

D. Remedy. In the event of any interruption in utilities to the Premises which
cause all or part of the Premises to be untenantable, all Rent due hereunder
shall be proportionately abated for any such periods of interruption in excess
of three (3) consecutive business days following written notice of such
interruption from LESSEE. LESSOR agrees to use reasonable, good faith efforts to
cause the provision of such utilities to be resumed as soon after such
interruption as is reasonably practicable, subject to force majeure. In the
event that LESSOR does not use reasonable, good faith efforts to restore such
utility service as quickly as reasonably practicable, LESSEE shall have the
right to do so, and any expenses incurred by LESSEE shall be reimbursed to
LESSEE within thirty (30) days after written notice plus, in the event such
expenses are not repaid within such thirty (30) day period, interest thereon at
the rate of twelve percent (12%) per annum from the date due until paid.

12. ACCESS TO THE BUSINESS PARK AND PREMISES.

A. Access by LESSEE. LESSEE shall have private access to the Premises 24 hours
per day 7 days a week with individual keys to the Premises.

B. LESSOR’s Right of Access. If LESSEE, his agents or employees, are present,
the LESSOR, LESSOR’s representative, or servicemen may enter the Premises during
LESSEE’s normal business hours and upon advance notice for any reasonable
business purpose. If such persons are not present, LESSOR, LESSOR’s
representatives or servicemen will provide LESSEE with twenty four (24) hours
notice before such entry (unless in the event of an emergency, no prior notice
will be provided by LESSOR to LESSEE, but LESSOR shall notify LESSEE as soon
thereafter as is reasonably practicable), in order to enter by duplicate key or
master key during LESSEE’s normal business hours (or such other hours as LESSOR
and LESSEE may mutually schedule) for the following purposes: repairs,
extermination, preventive maintenance, security, recovery of tools on loan,
safety and fire inspections, showing the Premises to building inspectors, fire
marshals, mortgage lenders, prospective purchasers or insurance agents.
Notwithstanding anything to the contrary contained herein, LESSOR shall use
reasonable, good faith efforts to schedule and perform any such entries, and any
work to the Building B Parking Areas, drives or other Common Areas directly
adjacent to the Building in such a manner as to minimize the inconvenience to
LESSEE’s business.

If LESSOR and LESSEE shall not have renewed or extended this Lease prior to the
final ninety (90) day period of the Lease Term, LESSOR and its authorized agents
shall have the right to erect on or about the Demised Premises a customary sign
advertising the property for lease or for sale. During said ninety (90) day
period LESSOR and its authorized agents shall have the right to enter the
Demised Premises upon not less than one (1) hour notice, and during LESSEE’s
normal business hours, for

 

12



--------------------------------------------------------------------------------

the showing of the Demised Premises to prospective Lessees or purchasers.
Notwithstanding the foregoing, LESSEE shall have the right, in connection with
any entry of the Premises by LESSOR or any other party under this Section 12.B.,
to take reasonable precautions, and to require (and LESSOR and such other
parties shall observe) reasonable restrictions on access to any areas of the
Premises in which LESSEE stores, operates, or uses any proprietary information,
applications or processes, or from which such information, applications or
processes are visible.

13. PARKING. LESSEE shall, at no additional cost throughout the term of the
Lease, including any extensions or renewals thereof, have the exclusive right to
use all of the Building B Parking Spaces as denoted on Exhibit A-1 within which
LESSEE and its agents and employees and invitees may park vehicles driven by
them, and LESSEE covenants and agrees that all such vehicles will be parked only
within the Building B Parking Spaces LESSOR agrees, at LESSOR’s sole cost and
expense, to seal coat and restripe the Building B Parking Spaces prior to the
Commencement Date.

14. MAINTENANCE BY LESSOR. LESSOR shall only maintain and repair the roof,
foundation, and the structural soundness of the exterior walls (excluding all
windows, window glass, plate glass and all doors) of the Demised Premises in
good working order and condition, except for reasonable wear and tear. LESSOR
shall also maintain the Common Areas (including without limitation all drives,
sidewalks, landscaping and the Business Park Monument Sign) of the Business Park
in a good and workmanlike manner consistent with the way LESSOR has been
maintaining such Common Areas as of the date of this Lease, but in any event in
a manner at least as good as comparable developments in the Austin, Texas
market, and LESSEE shall reimburse LESSOR for LESSEE’s Share of expenses
incurred by LESSOR in order to maintain the Common Areas, as stated in Paragraph
5 “Additional Rent”. In the event that, during the initial twelve (12) month
period following the Commencement Date, any of the equipment serving the
Premises is or becomes in need of replacement, and LESSEE’s engineer or a
third-party service professional reasonably determines that such equipment has
reached the end of its useful life and needs to be replaced, LESSOR shall, at
LESSOR’s sole cost and expense, replace such equipment with new equipment of a
similar or better character and quality, and shall assign any warranties for
such new equipment to LESSEE; provided, however, if LESSEE elects to move and
relocate any such equipment during the initial twelve (12) month period of the
Lease Term, the cost to move, relocate, repair or replace (but with respect to a
replacement, only in the event that the need to replace such equipment results
from moving or relocating such equipment) such moved or relocated equipment
shall be paid by LESSEE. After the expiration of such initial twelve (12) month
period of the Lease Term and continuing until the first day of month that is
nine (9) months prior to the expiration of the Lease Term, if LESSEE’s engineer,
LESSOR’s engineer, or a third-party service professional reasonably determines
that such equipment has reached the end of its useful life and needs to be
replaced, LESSEE shall, at LESSEE’s sole cost and expense, replace such
equipment with new equipment of a similar or better character and quality.
LESSOR shall be responsible, at LESSOR’s sole cost and expense (subject to
reimbursement in Operating Expenses, if otherwise permitted hereunder), for any
capital replacements required during the final nine (9) months of the Lease
Term. If the Premises are in need of any of the limited repairs or

 

13



--------------------------------------------------------------------------------

replacements for which LESSOR is liable to perform under the terms of this
Lease, LESSEE shall give LESSOR prompt written notice specifically setting forth
the nature of such needed repairs or replacements. LESSOR shall not have any
liability or obligation to make any repairs or replacements until LESSEE has
provided the aforesaid written notice to LESSOR. LESSOR’s liability hereunder is
expressly limited to the cost of the repairs and replacements, and LESSOR shall
have no liability for, and LESSEE agrees to release LESSOR from, any loss,
damage, claim or other costs in excess of the cost of the repairs and
replacements arising from such repairs, replacements or the cause thereof.
LESSOR agrees to use commercially reasonable efforts to complete any such
repairs or replacements within thirty (30) days after such written notice;
provided, however, if such repairs are not reasonably capable of repair within
such thirty (30) day period, LESSOR agrees to timely commence such repairs and
replacements and proceed to diligently complete such repairs in a reasonable
period of time, using commercially reasonable efforts, acting in good faith. If
LESSOR fails to timely complete such repairs and replacements as provided in the
preceding sentence (or, in the event of any condition which results, or is
reasonably likely to result, in any property damage or personal injury, within
ten (10) days after such notice), LESSEE shall have the right to perform such
repairs or maintenance, and any expenses incurred by LESSEE shall be reimbursed
to LESSEE within thirty (30) days after written notice plus, in the event such
expenses are not repaid within such thirty (30) day period, interest thereon at
the rate of twelve percent (12%) per annum from the date due until paid. LESSOR
reserves the right to place over, under or behind the Demised Premises pipes,
wires, lines and other facilities serving other areas of the Business Park, and
will not unreasonably interfere with the use of the Demised Premises, provided
that LESSOR shall be responsible for maintaining same in good working order and
condition.

LESSEE will permit LESSOR and LESSOR’s agents, employees or representatives to
enter into and upon any and all parts of the Demised Premises upon reasonable
advance notice and during LESSEE’s normal business hours (unless LESSOR and
LESSEE schedule a different mutually agreeable time) to inspect same or make
such repairs or alterations as LESSOR reasonably deems necessary, and LESSEE
shall not be entitled to any abatement or reduction of rent by reason thereof.
LESSOR shall be entitled to make such repairs and alterations of Common Areas
and grounds in the Business Park as LESSOR reasonably deems necessary, and
LESSEE shall not be entitled to any damages or abatement or reduction of rent by
reason thereof even though such repairs or alterations may affect temporarily
LESSEE’s use of the Demised Premises, provided that LESSOR will not unreasonably
interfere with the use of the Demised Premise, and shall use good faith efforts
to minimize any inconvenience to LESSEE’s business caused by such activities
(including, without limitation, scheduling such activities outside LESSEE’s
normal business hours to the extent possible).

15. MAINTENANCE BY LESSEE. LESSEE shall at its expense and risk maintain all
other parts of the Premises and the Building B Parking Spaces in good repair and
condition except for normal wear and tear, casualty and condemnation, including
but not limited to repairs (including all necessary) to the interior plumbing,
windows, window glass, plate glass, doors, fire protection sprinkler system, and
the interior of the Demised Premises in general. LESSEE shall provide
preventative maintenance to the heating and air conditioning equipment and
system. LESSEE will provide and maintain vermin-proof receptacles for LESSEE’s
own use in the event refuse is temporarily stored

 

14



--------------------------------------------------------------------------------

outside of the Demised Premises, and LESSEE will be responsible for the removal
of said refuse and will promptly and strictly comply with all health, sanitary
or other laws, regulations and ordinances pertaining to the depositing and
removal of such refuse from or about the Demised Premises. Such receptacle shall
be solely in such areas, if any, designated by LESSOR in LESSOR’s reasonable
discretion, such areas to be reasonably near the Premises. LESSEE will not use
the Common Areas or other area outside of the Premises to store any pallets,
cartons, equipment or other materials except solely for the limited equipment
approved for outside storage as specifically set forth on Exhibit D. LESSEE
further agrees to be responsible for sweeping and cleaning the Demised Premises.
LESSEE will maintain, repair and replace when necessary, the air conditioning,
plumbing, gas and electrical appurtenances and fixtures in the Demised Premises,
and LESSEE will enter into and keep in force throughout the Lease Term a HVAC
maintenance contract with a HVAC maintenance contractor reasonably acceptable to
LESSOR. LESSOR will not be liable to LESSEE or any other persons whomsoever for
injury or damage to persons or property received on or incidental to the use of
said Demised Premises during the Term of this Lease, and LESSEE will indemnify,
defend and save harmless LESSOR from and against any loss, claim, expense or
liability in connection therewith including LESSEE’s failure to repair unless
caused by the gross negligence or willful misconduct of LESSOR or LESSOR’s
agents, employees, contractors or representatives. LESSEE shall not be required
to make any capital replacements during the final nine (9) months of the Lease
Term.

LESSEE shall throughout the Lease Term take good care of the Demised Premises
and keep them free from waste, and shall deliver up the Demised Premises
broom-clean at the termination of this Lease in at least the condition in which
they were in on the Commencement Date, (reasonable wear and tear, casualty and
condemnation excepted).

In the event LESSEE should fail to maintain the Demised Premises as required
hereunder and such failure continues for more than thirty (30) days after
written notice from LESSOR, LESSOR shall have the right (but not the obligation)
to cause repairs or corrections to be made and any out of pocket third party
costs thereof shall be payable by LESSEE to LESSOR as Additional Rent within
thirty (30) days after LESSOR presents LESSEE with a written invoice therefor.

16. TAXES. LESSOR shall pay all real estate ad valorem taxes levied against the
Business Park during the Term of this Lease. LESSEE shall pay all taxes on
personal property within the Premises, all sales taxes or occupations taxes on
LESSEE’s business and any and all other taxes attributable to LESSEE or LESSEE’s
business.

17. INSURANCE AND INDEMNIFICATION; WAIVER OF SUBROGATION. LESSOR shall pay for
property insurance coverage (formerly “fire and extended coverage - all-risk”)
on the Business Park (including the Premises and the leasehold improvements
located therein) in an amount equal to the full replacement cost thereof. LESSEE
agrees to obtain and maintain during the Lease Term the insurance coverage set
forth on Exhibit F attached hereto. LESSEE shall provide LESSOR with a
certificate of

 

15



--------------------------------------------------------------------------------

such insurance prior to the Commencement Date of this Lease. LESSOR shall
provide for commercial general liability insurance for its business operations
in the Business Park as follows: bodily injury and property damage of not less
than $2.0 Million combined single limits. LESSOR’s insurance policies shall
comply with the General Insurance Requirements set forth in Sections 2(a)(i),
2(a)(iii) and 2(b)(i) of Exhibit F attached hereto.

LESSOR shall not be liable to LESSEE or LESSEE’s agent, employees, guests or
invitees, or to any person claiming by or through LESSEE for any injury to any
person or damaged property or for the loss or damage to LESSEE’s business,
occasioned by or through the acts of omissions of LESSOR or any person, or by
and other cause whatsoever, except LESSOR’s negligence or willful misconduct.
Subject to the paragraph immediately following, LESSEE shall indemnify LESSOR
and save LESSOR harmless from all suits, actions, damages, liability and expense
in connection with personal injuries or property damage arising in or on the
Premises or occasioned by any negligence or willful misconduct of LESSEE,
LESSEE’s agents, contractors, employees, servants, invitees or licensees which
may occur during the term of this Lease, except if it is determined to be caused
by LESSOR, LESSOR’s agents, contractors, employees, servants, invitees or
licensees. Subject to the paragraph immediately following, LESSOR shall
indemnify LESSEE and save LESSEE harmless from all suits, actions, damages,
liability and expense in connection with personal injuries or property damage
arising in or on the Business Park or occasioned by the negligence or willful
misconduct of LESSOR, LESSOR’s agents, contractors, employees, servants,
invitees or licensees which may occur during the term of this Lease, except if
it is determined to be caused by LESSEE, LESSEE’s agents, contractors,
employees, servants, invitees or licensees.

Notwithstanding anything in this Lease, or in any insurance policy to be
obtained under this Lease, to the contrary, LESSOR and LESSEE each hereby WAIVES
any and all rights of recovery, claim, action or cause of action against the
other, its partners and affiliates, and its and their agents, servants,
shareholders, officers, directors, managers, members, principals or employees
and their respective insurance carriers, for any loss or damage that may occur
to the Premises, the Business Park, or any personal property or fixtures of such
party therein or thereon, by reason of fire, the elements, or any other cause,
in each case only to the extent same is insured against or required to be
insured against under the terms of the insurance policies referred to in this
Paragraph 17, regardless of cause or origin, including, without limitation SOLE,
JOINT OR CONCURRENT NEGLIGENCE, SOLE, JOINT OR CONCURRENT GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, STRICT LIABILITY, OR OTHER FAULT OF EITHER OR BOTH OF THE
PARTIES HERETO AND THEIR RESPECTIVE AGENTS, SERVANTS, EMPLOYEES, OFFICERS,
DIRECTORS, SHAREHOLDERS, PARTNERS, ARCHITECTS, CONTRACTORS, SUBCONTRACTORS,
ATTORNEYS, CUSTOMERS AND INVITEES. Each party waives and covenants that no
insurer shall hold (and hereby waives on behalf of such insurer) any right of
subrogation against such other party as a result of such claims. If the
respective insurer of LESSOR and LESSEE does not permit such a waiver without an
appropriate endorsement to such party’s insurance policy, then LESSOR and LESSEE

 

16



--------------------------------------------------------------------------------

each shall notify its insurer of the waiver set forth herein and shall secure
from such insurer an appropriate endorsement to its respective insurance policy
with respect to such waiver. The foregoing waiver of recovery and subrogation
provisions shall also apply to any other insurance obtained and maintained by
either LESSOR or LESSEE, except such waivers shall be limited to liabilities and
indemnities assumed under this Lease by LESSOR and LESSEE, respectively.

18. DESTRUCTION OR CONDEMNATION. In the event of total damage or destruction of
the Premises, both LESSOR and LESSEE shall have the option to terminate this
Lease in its entirety. In the event of partial damage or destruction of the
Premises by fire or other cause, LESSOR shall deliver to LESSEE, within thirty
(30) days of such damage or destruction, a written opinion from LESSOR’s
architect stating the estimated time needed to repair or rebuild the Premises to
its condition immediately prior to the occurrence of such damage or destruction.
In the event that such notice states that such repair or reconstruction of the
Premises to its previous condition shall take longer than one hundred eighty
(180) day after the occurrence of such damage or destruction, both LESSEE and
LESSOR shall have the option to terminate the Lease in its entirety by notifying
the other in writing within fifteen (15) days after such notice is delivered. In
the event that this Lease is not so terminated, LESSOR shall be obligated to
reconstruct and repair the Premises to a condition substantially the same as
that existing prior to the casualty, and shall promptly commence and proceed
with due diligence in such repair or reconstruction and use commercially
reasonable efforts (including, without limitation, performing such work on
weekends if reasonably necessary to timely complete the work) to complete such
work as soon as is reasonably practicable, provided that if such repair or
reconstruction is not completed within one hundred eighty (180) days after the
date of such casualty, LESSEE shall have the option to terminate this Lease;
provided further, however, if the repair or reconstruction work is at least
ninety percent (90%) complete on the 180th date after such casualty, LESSEE
shall not have the right to terminate this Lease as long as LESSOR substantially
completes the repair or reconstruction within thirty (30) days thereafter. In
the event that this Lease is not terminated as provided above, Rent shall abate
proportionately from the date of such damage or destruction until the Premises
is repaired or reconstructed to a condition substantially the same as that
existing prior to the casualty. In the event that this Lease is terminated under
this Paragraph 18, such termination shall be effective as of the date of the
casualty. LESSOR shall not be responsible for damage or destruction to LESSEE’s
trade fixtures, furniture and/or equipment; and LESSEE shall have the sole
responsibility of carrying insurance or the risk of loss thereof.

LESSOR shall promptly notify LESSEE in writing of any condemnation or threatened
condemnation affecting the Business Park. If the entire Premises are taken in
condemnation, this Lease shall terminate one (1) day prior to such taking. If
part of the Premises (but less than all of the Premises) or any parking areas
associated therewith or access thereto is taken in condemnation (a ‘‘Partial
Taking”), and such Partial Taking will, in LESSEE’s reasonable judgment,
materially and adversely affect LESSEE’s ability to use the Premises for the
purposes of carrying on LESSEE’s business to the same extent as carried on prior
to such Partial Taking, then LESSEE may terminate this

 

17



--------------------------------------------------------------------------------

Lease by written notice to LESSOR given within 30 days after LESSEE receives
actual notice of the Partial Taking, such termination to be effective one
(1) day prior to such Partial Taking In the event of a Partial Taking, and if
this Lease is not terminated as provided above, LESSOR shall repair and
reconstruct the Premises to the extent necessary to allow LESSEE to continue
operating LESSEE’s business from the portion of the Premises remaining, and rent
shall be permanently abated to the extent that such partial taking reduces the
usable space of the Premises or LESSEE’s parking rights or access to the
Premises. LESSEE shall not participate in any of the condemnation award,
provided that LESSEE shall have the right to assert a claim for and recover from
the condemning authority, but not from LESSOR, such compensation as may be
awarded on account of LESSEE’s moving and relocation expenses, loss to any of
LESSEE’s property, and depreciation to and loss of any leasehold improvements
constructed by or on behalf of LESSEE. Except as provided above, all awards or
compensation received during the Term of this Lease by reason of condemnation by
any government or governmental agency (or private sale in lieu of such
condemnation) of all or any portion of the Premises, the Business Park or land
upon which it is situated shall belong entirely to LESSOR; and LESSEE hereby
assigns its interest, if any, in such awards to LESSOR.

19. DEFAULT BY LESSOR. LESSOR shall not be in default under this Lease, and
LESSEE shall not be entitled to exercise any right, remedy or recourse against
LESSOR or otherwise as a consequence of any alleged default by LESSOR under this
Lease, unless and until LESSOR fails to perform any of its obligations hereunder
and said failure continues for a period of 30 days after LESSEE gives LESSOR
written notice thereof specifying, with reasonable particularity, the nature of
LESSOR’s failure; provided, however, that if the failure can be cured but not
within the 30 day time period, LESSOR shall not be in default hereunder if
LESSOR commences to cure the failure within such 30 days and thereafter in good
faith pursues the curing of same diligently to completion. If LESSOR defaults
under this Lease, and, as a consequence of the default, LESSEE recovers a money
judgment against LESSOR, the judgment shall be satisfied only out of, and LESSEE
hereby agrees to look solely to, the interest of LESSOR in the Business Park as
the same may then be encumbered, and any proceeds thereof, and LESSOR shall not
otherwise be liable for any deficiency. In no event shall LESSEE have the right
to levy execution against any property of LESSOR other than its interest in the
Business Park or any proceeds thereof. The foregoing shall not limit any right
that LESSEE might have to obtain specific performance of LESSOR’s obligations
hereunder.

20. DEFAULT BY LESSEE. The occurrence of any of the following beyond the
applicable cure periods shall constitute a default (an “Event of Default”) by
LESSEE:

A. Failure to pay rent or any other amounts to be paid by LESSEE, when due, if
failure continues for ten (10) days after due date and an additional five
(5) days after written notice by LESSOR, or

B. LESSEE shall admit in writing its inability to pay its debts and obligations
as they come due, or shall make an assignment for the benefit of creditors.

 

18



--------------------------------------------------------------------------------

C. LESSEE shall file a petition under any section or chapter of the Federal
Bankruptcy Code, as amended, or under any similar law or statute of the United
States or any State thereof, or LESSEE shall be adjudged bankrupt or insolvent
in proceedings filed against LESSEE thereunder.

D. A receiver or trustee shall be appointed for all or substantially all of the
assets of the LESSEE and shall not be discharged within sixty (60) days after
such appointment.

E. LESSEE’s failure to perform any other provisions of this Lease if the failure
to perform is not cured within thirty (30) days after written notice by LESSOR
to LESSEE has been given. Provided, however, if the LESSEE’s breach cannot
reasonably be cured in the thirty (30) days provided above, LESSEE shall not be
in default of this Lease if LESSEE commences to cure the default within the
30-day period and diligently proceeds in good faith to cure the breach.

21. LESSOR’s REMEDIES. Upon the occurrence of any of such Events of Default
after the expiration of any applicable notice and cure period, LESSOR shall have
the option to pursue any one or more of the following remedies without any
notice or demand whatsoever:

A. Terminate this Lease by giving LESSEE written notice thereof, whereupon
LESSOR may alter the locks or other security devises at the Premises and may
peaceably remove all persons and property therefrom as allowed by law, for this
purpose without being guilty in any manner of trespass or otherwise; and any
such termination or re-entry on the part of LESSOR shall be without prejudice to
and remedy available to LESSOR for arrears of rent and charges owed LESSOR by
LESSEE, breach of contract, damages or otherwise. Termination pursuant hereto
shall not relieve LESSEE’s obligation for damages suffered by LESSOR as a result
of LESSEE’s breach.

B. Without terminating this Agreement, enter upon the Premises without
disturbing the peace, by changing the locks and other security devices at the
Premises or such other peaceable method as LESSOR may desire, and without being
guilty in any manner of trespass or otherwise, and do or perform whatever LESSEE
is obligated hereunder to do or perform under the terms of this Lease; and the
LESSEE shall reimburse the LESSOR on demand for any expenses or other sums which
LESSOR may reasonably incur or expend, thus effecting compliance with the terms
and provisions of this Lease; provided, however, nothing in this subsection
shall be deemed an obligation or undertaking by LESSOR to remedy any such
defaults of LESSEE. In the event LESSOR elects to re-enter without terminating
this Agreement pursuant to this subsection, LESSOR shall have the right, but not
the obligation, to relet the LESSEE’s right to the Premises upon such terms,
conditions and covenants as are deemed proper by LESSOR for the account of
LESSEE and in such event, LESSEE shall pay to LESSOR all reasonable costs of
renovating and altering the Premises for a new Lessee or Lessees, in addition to
all brokerage fees, if any, incurred in connection therewith, together with the
difference between the rent recovered by LESSOR from such reletting and that
owed by LESSEE.

 

19



--------------------------------------------------------------------------------

C. Pursuit of any of the foregoing remedies by LESSOR shall not preclude pursuit
of any other remedies herein provided LESSOR or any other remedies provided by
law, nor shall pursuit of any of the other remedies herein provided constitute a
forfeiture or waiver of any fee or charge due LESSOR hereunder or of any damages
accruing to LESSOR by reason of the violation of any of the terms, provisions
and covenants herein contained. Forbearance by either party hereto to enforce
one or more of the remedies herein provided upon a default of the other shall
not be deemed or construed to constitute a waiver of such default.

No re-entry or taking possession of the Premises by LESSOR shall be considered
as an election on LESSOR’s part to terminate this Lease unless written notice of
such termination is given to LESSEE. Notwithstanding any reletting without
termination subsequent to LESSEE’s default, LESSOR may at any time thereafter
elect to terminate this Lease for the previous breach. If LESSEE is in default
beyond any applicable cure periods, LESSOR shall not be obligated to continue
any utilities, which are furnished or paid for by LESSOR.

If LESSEE is more than ten (10) days delinquent in rent payments, LESSEE’s
failure to pay rent in full within five (5) days after written demand therefore
shall entitle LESSOR to change or modify door locks on the Premises, provided
LESSOR leaves a written notice on the door informing LESSEE where a new key can
be picked up by LESSEE, during reasonable business hours, if and only if, the
delinquency in rent payments along with all other damages (late fees, locksmith,
etc.) are paid in full. Such modification of the locks shall not in any way be
considered constructive eviction. LESSOR may report unpaid rentals or unpaid
damages to any credit bureau for permanent recordation in LESSEE’s credit
record, only in the case of default by LESSEE beyond applicable cure periods, as
defined in Paragraph 20. “Default by LESSEE”.

22. SURRENDER AND HOLDOVER. In the event LESSEE remains in possession of the
Premises after the expiration of this Lease without the execution of a new
lease, it shall be deemed to be occupying the Premises as a tenant at
sufferance, subject however to all of the terms, conditions, provisions and
obligations of this Lease, except the monthly rent during such holdover shall be
equal to the rent payable during the last month of the Lease Term immediately
prior to the holdover (including Basic Rent and Additional Rent) plus fifty
percent (50%) of such amount; provided, however, if LESSEE holds over for more
than three months after the expiration of the Lease Term, the monthly rent
payable during any remaining holdover period shall be equal to the greater of
(i) one hundred fifty percent (150%) of the rent payable during the last month
of the Lease Term immediately prior to the holdover (excluding, however, TI
Rent), or (ii) one hundred thirty percent (130%) of the then current fair market
rental rate for the Premises. The foregoing shall not constitute LESSOR’s
consent for LESSEE to holdover for any period of time. If LESSEE remains in
possession of the Premises after the expiration of this Lease without LESSOR’s
consent, LESSEE shall also pay to LESSOR all damages sustained by LESSOR
resulting from retention of possession by LESSEE, including without limitation,
the loss of any proposed subsequent third-party tenant for all or any

 

20



--------------------------------------------------------------------------------

portion of the Premises, provided that LESSOR shall not be liable for any such
damages resulting from the loss of any proposed subsequent third-party tenant
unless LESSEE holds over for thirty (30) days or longer after LESSOR has
notified LESSEE in writing that the LESSOR has entered into a new lease for the
Premises with such subsequent third-party tenant

Not later than the last day of the Term, LESSEE shall surrender the Premises in
as good condition as they were at the beginning of the Term, ordinary wear and
tear, casualty and condemnation excepted; however, such exception for ordinary
wear and tear shall in no way relieve LESSEE of its obligations for repair,
replacement and maintenance during the term of this Lease. LESSEE shall also
comply with any requirements under this Lease.

23. SALE OF ABANDONED PROPERTY. If, upon the expiration or termination of the
Lease Term or LESSEE’s right of possession to the Premises, LESSEE has abandoned
any furniture, fixtures, equipment or other personal property at the Premises,
then in such event, LESSOR or his representative may enter the Premises and
remove and store all property of every kind found therein. For purposes hereof,
LESSEE shall not be deemed to have abandoned such personal property unless and
until LESSEE fails to remove such personal property for a period of ten (10)
days after written notice from LESSOR stating that LESSOR shall consider such
personal property to be abandoned unless LESSEE removes it within ten (10) days
of such notice. LESSOR shall be entitled to reasonable charges for parking,
removing or storing such abandoned or seized property, and may sell same at
public or private sale after fifteen (15) days’ written notice of time and place
of sale is sent by certified mail, return receipt requested, to LESSEE at the
address provided in Paragraph 29 unless LESSEE shall reclaim such property prior
to the expiration of such fifteen (15) day period by reimbursing LESSOR for the
expenses incurred in parking, removing or storing such property. Sale shall be
to the highest cash bidder. Proceeds shall be applied first to costs of sale and
then to amounts owed by LESSEE to LESSOR under this Lease, if any, and any
remaining amount shall be remitted to LESSEE.

24. SUBORDINATION. LESSEE agrees that its rights under this Lease shall be
automatically subordinate to the lien of any existing or future recorded
mortgage or deed of trust or other lien applicable to the Premises or its
contents, provided that LESSEE’s possession of the Premises and the Building B
Parking Spaces shall not be disturbed by LESSOR, the holder of such mortgage,
deed of trust or other lien, or any other party so long as LESSEE is not in
default of this Lease beyond applicable cure periods. LESSEE shall from time to
time upon the request of LESSOR execute and deliver such subordination,
non-disturbance and attornment agreements (each, an “SNDA”) as LESSOR’s
mortgagee may reasonably require from time to time, provided that LESSEE shall
have the right to reasonably object to any provisions therein which are not
customarily included in SNDAs or which materially reduce LESSEE’s rights or
materially increase LESSEE’s obligations or liabilities under this Lease
(provided that any such objections shall not affect the automatic subordination
of this Lease provided above). Without limiting the generality of the provisions
of this Paragraph 24, LESSEE

 

21



--------------------------------------------------------------------------------

acknowledges and agrees that LESSOR’s mortgagee shall never have any liability
to perform any of LESSOR’s obligations under this lease unless and until such
mortgagee forecloses on such mortgage or deed of trust or accepts a deed in lieu
thereof, and LESSEE’s remedy shall be against LESSOR only until such time.
LESSOR represents and warrants that no lender or other party currently holds a
mortgage, deed of trust or other lien against the Premises.

25. TRANSFER OF LESSOR’s RIGHTS. LESSOR shall have the right to transfer and
assign, in whole or in part, all and every feature of its rights and obligations
hereunder and in the building and property referred to herein, and in such
event, the transferee shall be obligated to assume all of the obligations of
LESSOR under this Lease arising from and after the date of transfer. Such
transfers are to be in all things respected and recognized by LESSEE.

26. NO IMPLIED WARRANTIES. LESSOR’s duties regarding maintenance, repairs,
condition of the Premises, security, fitness of the Premises for any particular
purpose, or any other duties are limited to those expressly itemized in this
Lease and shall not include any implied duties or warranties whatsoever. LESSEE
expressly waives any and all implied warranties by LESSOR, including, but not
limited to, any warranties that may now exist or later be created by law, or
warranties regarding fitness of the Premises, security of the Premises, etc.
This waiver is made voluntarily, knowingly, and for good and valuable
consideration. It is expressly recognized that were it not for this waiver and
disclaimer of warranties and implied duties, the rental hereunder would be
higher. Except for any latent defects or improvements which LESSOR is expressly
obligated to make pursuant to the terms of this Lease, LESSEE accepts the
Premises in their present condition, and by execution of this Lease agrees that
the Premises are suitable for LESSEE’s intended use.

27. NO WAIVER. No acceptance of rent by LESSOR or delay by either party in
enforcing any obligation shall be construed as a waiver of any default in the
performance of any obligation to be undertaken by the other party hereto. A
party’s failure to enforce the default provisions hereof in the event of the
other party’s default hereunder shall not act as a waiver of such party’s right
to enforce the default provisions hereof in the event of a subsequent breach
thereof.

No provision of this Lease shall be deemed to have been waived by either party
by custom or practice, or otherwise, unless such waiver is in writing, signed by
the waiving party.

28. ASSIGNMENT AND SUBLETTING. LESSEE shall have the right to sublease or assign
the Lease without Owner’s consent to any affiliated company or any entity
resulting from the merger, sale, consolidation or restructuring of LESSEE or in
the connection with a sale of the assets used in connection with the business
operated by LESSEE at the Building.

 

22



--------------------------------------------------------------------------------

Except as provided above, LESSEE shall not assign or in any manner transfer this
Lease or any estate or interest therein, or allow same to be assigned by
operations of law or otherwise, or sublet the Demised Premises or any part
thereof, or use or permit same to be used for any other purpose than stated in
the use clause hereof without written consent of LESSOR which shall not be
unreasonably withheld. LESSOR shall notify LESSEE in writing of LESSOR’s consent
or rejection (along with the reasons therefor in reasonable detail) within ten
(10) days after LESSEE requests LESSOR’s consent to such transfer. If LESSOR
shall consent in writing to such assignment or subletting, such assignment or
subletting shall not be for any use more hazardous on account of fire or
otherwise, nor for a use that will cause wear and tear more than the use for
which the Demised Premises are leased as defined above. The LESSEE shall remain
principal obligor to the LESSOR for the full performance of all the terms,
conditions and covenants of this Lease by which LESSEE herein is bound; and the
acceptance of an assignment or subletting of the Demised Premises by any firm,
person or corporation shall be construed as a promise on the part of such
assignee or Sub Lessee to be bound by and perform all of the terms, conditions
and covenants by which LESSEE is herein bound. No such assignment or subletting
shall be construed to constitute a novation. In the event of default by LESSEE
while the Demised Premises are assigned or sublet, LESSOR, in addition to any
other remedies provided herein (or provided by law), may at LESSOR’s option,
collect directly from such assignee or Sub Lessee all rents becoming due to
LESSEE under such assignment or subletting and LESSOR may apply such rent
against any sums due to LESSOR by LESSEE hereunder. No direct collection by
LESSOR from any such assignee or Sub Lessee shall release LESSEE from the
further performance of its obligations hereunder.

29. NOTICES. Any notice by either party to the other shall be in writing and
shall be deemed to have been duly given only if delivered (a) personally, (b) by
Federal Express or other overnight delivery service requiring proof of receipt,
or (c) sent by certified mail, return receipt requested. If to LESSEE, to the
attention of Bill McClellan at the above described Premises (provided that
LESSEE’s address for notices prior to the Commencement Date shall be 8200
Cameron Road, Suite A-196, Austin, Texas 78754-3823, Attn: Bill McClellan); if
to LESSOR at 510 South Congress, Suite 400, Austin, Travis County, Texas 78704,
or to either, at such other address as LESSOR or LESSEE, respectively, shall
designate in writing.

30. ESTOPPEL CERTIFICATES. LESSEE shall execute and return to LESSOR estoppel
certificates in substantially the form attached hereto as Exhibit G or such
other form that may be reasonably requested by LESSOR or by any current or
prospective purchaser of the Premises or lienholder in writing within ten (10)
business days following such written request, provided that LESSEE may make
modifications to accurately state the circumstances and LESSEE’s rights under
this Lease shall not be diminished and its obligations and liabilities shall not
be increased. Provided that any such written request contains the Notice
Statement (defined below) in bold and capitalized text at the top of such
notice, LESSEE’s failure to deliver such statement within such time shall be
deemed conclusive upon LESSEE (i) that this Lease is in full force and effect,
without modification, (ii) that there are no uncured defaults in

 

23



--------------------------------------------------------------------------------

LESSOR’s performance, and (iii) that not more than one (1) month’s rent has been
paid in advance; provided that such deemed statements shall be for the benefit
of only any such current or prospective purchaser or lienholder, and only if
such party has no actual knowledge that such statements are incorrect, and
provided further that LESSOR shall not be entitled to rely on any such deemed
statements. LESSEE’s failure to timely deliver an estoppel certificate shall
constitute a default by LESSEE under this Lease. It is intended that any such
estoppel certificate may be relied upon by any person proposing to acquire
LESSOR’s interest in this Lease or any prospective mortgages or assignee of any
mortgage upon such interest. The “Notice Statement” shall read as follows: THIS
IS A REQUEST TO CONFIRM THE TERMS OF YOUR TENANCY OF 1300 EAST ANDERSON,
BUILDING B, AUSTIN, TEXAS. YOUR FAILURE TO RESPOND TO THIS REQUEST WITHIN 10
BUSINESS DAYS MAY AFFECT YOUR RIGHTS UNDER YOUR LEASE, AS SET FORTH IN SECTION
30 THEREOF.

31. MECHANIC’S AND MATERIALMAN’S LIENS. LESSEE agrees to insure that no
mechanic’s or materialman’s lien will be filed against the Demised Premises for
any work claimed to have been done or for any material claimed to have been
furnished to LESSEE and, if such liens are filed against the Demised Premises,
LESSEE will discharge same within thirty (30) days after written notice from
LESSOR by bonding or otherwise. If LESSEE shall fail to cause such lien,
encumbrance, or charge to be discharged within the thirty-day period, LESSOR
may, but shall not be obligated to, discharge the lien, whether by paying the
amount claimed to be due or by pursuing the discharge of the lien through
judicial proceedings. LESSEE agrees to pay LESSOR within thirty (30) days after
notice, as Additional Rent, the sum paid by LESSOR to discharge the mechanic’s
or materialman’s lien and/or the expenses of LESSOR in pursuing the discharge of
the lien through judicial proceeding after the 30 day cure period described
above.

32. INTENTIONALLY DELETED.

33. FORCE MAJEURE. Except for LESSEE’s obligation to pay Rent hereunder, neither
party hereto shall be in default of their obligation to perform any term,
condition or covenant in the Lease so long as such performance is delayed or
prevented by force majeure, which shall mean Acts of God, strikes, lockouts,
material or labor restrictions by any governmental authority, civil riot, floods
and any other cause not reasonably within the control of such party and which,
by the exercise of due diligence, such party is unable, wholly or in part, to
prevent or overcome. Time is otherwise of the essence with regard to this Lease.

34. EXHIBITS. All exhibits, attachments, annexed instruments and addenda
referred to herein shall be considered a part hereof for all purposes with the
same force and effect as if copied at full length herein.

 

24



--------------------------------------------------------------------------------

35. ENTIRE AGREEMENT. It is expressly agreed by LESSEE and LESSOR, as a material
consideration for the execution of this Lease, that there are, and were, no
verbal representations, understandings, stipulations, agreements, warranties or
promises pertaining thereto not incorporated in writing herein, and it is
likewise agreed that this Lease shall not be altered, waived, amended or
extended otherwise than provided herein, except same may be done in writing
signed by the proper authority. LESSOR disclaims all warranties, expressed or
implied, not specifically set forth in this Lease.

36. SEVERABILITY. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws effective during the Term of this
Lease, then and in that event, it is the intention of the parties hereto that
the remainder of this Lease shall not be affected thereby, and it is also the
intention of the parties to this Lease that in lieu of each clause or provision
that is illegal, invalid or unenforceable there be added as a part of this Lease
a clause or provision as similar in terms of such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable. The caption of each paragraph hereof is added as a matter of
convenience only and shall be considered to be of not effect in the construction
of any provision or provisions of this Lease.

37. SUCCESSORS. The terms, conditions and covenants contained in this Lease,
shall apply to, inure to the benefit of, and be binding upon the parties hereto
and their respective successors in interest and legal representatives except as
otherwise herein expressly provided. All rights, power, privileges, immunities
and duties of LESSOR under this Lease, including but not limited to any notices
required or permitted to be delivered by LESSOR to LESSEE hereunder, may at
LESSOR’s option, be exercised or performed by LESSOR’s agent or attorney.

38. ATTORNEY’S FEES. In any lawsuit by LESSOR, LESSEE or their agents arising
out of this Lease, the prevailing party shall be entitled to recover reasonable
attorney’s fees and court costs from the non-prevailing party, including all
reasonable out-of-pocket costs of litigation, travel, depositions, witness
expense and other litigation costs.

39. REAL ESTATE COMMISSIONS.

1. Agreement to Pay Commission. LESSOR hereby agrees to pay a cash real estate
commission equal to a total of        percent    %) of the Basic Rent to be
received by the LESSOR during the initial one hundred twenty five (125) month
Lease Term with        percent     %) being paid to                      of
Commercial Real Estate Solutions and          percent     %) being paid to
Tarantino Properties, Inc. (collectively, the “Brokers”). No commissions shall
be due related to either Additional Rent or TI Rent.

2. Payment of Commission. The commission shall be due and payable to Brokers as
follows: (i) one half (1/2) at the time the Lease is signed and (ii) the balance
on the Commencement Date of the Lease Term.

40. COVENANT OF QUIET ENJOYMENT. LESSEE, upon payment of the rents herein
reserved and the performance of the terms, conditions, covenants and agreements
herein contained, may peaceably and quietly have, hold and enjoy the Demised
Premises during the full term of this Lease, including any extension thereof,
without hindrance or interruption by LESSOR or any other person or entity.

 

25



--------------------------------------------------------------------------------

41. MISCELLANEOUS PROVISIONS. The provisions of this Lease shall apply to, bind
and inure to the benefit of the LESSOR and LESSEE, and their respective heirs,
successors, legal representatives and assigns, subject, however, to the
provisions of Paragraphs 25 and 28. The paragraph headings in this Lease are
intended for convenience and shall not be taken into consideration in the
interpretation of this Lease or any of its provisions. Any portion of this Lease
or attachments hereto declared invalid by law shall not invalidate the
remainder. No oral agreements have been made. This contract is the entire
agreement between the parties, and it may be modified only in writing signed by
all parties, except for reasonable rule and regulation changes pursuant to
Paragraph 7. This contract is to be performed in Travis County, Texas.

42. LANDLORD APPROVALS. Except as otherwise specifically set forth herein,
wherever in this Lease LESSOR’s consent or approval is required or provided for,
such approval shall not be unreasonably withheld, conditioned or delayed.

43. OFFSET RIGHTS. Notwithstanding anything to the contrary contained herein, in
the event LESSEE obtains a final judgment for monetary damages against LESSOR,
LESSEE shall have the right to offset such amount against LESSEE’s rent
obligations next coming due. Except in the limited circumstance set forth in the
preceding sentence, LESSEE acknowledges that LESSEE does not have the right to
offset any amounts against LESSEE’s rent obligations.

44. WAIVER OF LANDLORD LIENS. LESSOR waives any statutory, constitutional or
other liens, security interests or claims against the assets or property of
LESSEE within the Premises. The foregoing waiver shall not apply to, and LESSOR
shall be entitled to enforce against the assets and property of LESSEE, any
judgment obtained by LESSOR against LESSEE.

45. SPECIAL CONDITIONS AND WRITTEN ADDENDA. Special conditions and provisions,
if any, are contained in an attached Addendum or Exhibit as identified below:

 

  •   Exhibit A-Depiction of Premises

 

  •   Exhibit A-1- Depiction of Building B Parking Spaces

 

  •   Exhibit B-Legal Description

 

  •   Exhibit C-Tenant Improvements Work Letter

 

  •   Exhibit C-1- Acceptance of Premises Memorandum

 

  •   Exhibit D - List of Equipment Approved for Storage Outside the Premises

 

  •   Exhibit E - List of Tenant’s Approved Hazardous Materials Stored on the
Premises

 

  •   Exhibit F - Lessee’s Insurance

 

  •   Exhibit G - Estoppel Certificate

 

  •   Addendum #1-Basic Rental Adjustment Schedule

 

26



--------------------------------------------------------------------------------

  •   Addendum #2-Intentionally Omitted

 

  •   Addendum #3-Renewal Option

 

  •   Addendum #4-Rules and Regulations

 

  •   Addendum #5-Sign Specifications

 

  •   Addendum #6-HVAC Maintenance Contract

 

  •   Addendum #7-Move-Out Conditions

 

  •   Addendum #8-Low Voltage Cabling Installation and Removal

 

  •   Addendum #9-Exclusions from Operating Expenses

 

  •   Addendum #10-Limited Right of First Refusal

 

  •   Addendum #11- Right of First Refusal to Purchase

 

  •   Addendum #12-Lessee’s Exclusive / Non-Compete

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement and
affixed their signatures as of this the 2nd day of March, 2009 (the “Effective
Date”.

PLEASE NOTE: ALL ATTACHMENTS OR EXHIBITS SHOULD BE SIGNED OR INITIALED BY THE
PARTIES EXECUTING THIS LEASE.

 

LESSOR:

1300 E. ANDERSON LANE, LTD.,

Texas limited partnership

By:   JDB Real Properties, Inc., a Texas   corporation, its General Partner

By:  

/s/ Darline Boultinghouse

Darline Boultinghouse Vice President LESSEE: On-X Life Technologies, Inc., a
Delaware corporation

By:  

/s/ William D. McClellan

Name:   William D. McClellan Title:   CFO, EVP Finance

 

28



--------------------------------------------------------------------------------

EXHIBIT A

1300 E. Anderson Lane, Building B, Suite        , Austin, TX

Approximately             sf

 

                          

                           

 

29



--------------------------------------------------------------------------------

EXHIBIT A-1

DEPICTION OF BUILDING B PARKING SPACES

 

                           

                          

 

30



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF REAL PROPERTY

14.151 ACRE TRACT

ALL OF THAT CERAIN TRACT OR PARCEL OF LAND OUT OF THE JAMES P. WALLACE SURVEY
NO. 57 IN TRAVIS COUNTY, TEXAS, BEING A PORTION OF THAT CERTAIN TRACT OF LAND AS
CONVEYED TO EDWARD JOSEPH TRUSTEE BY DEED RECORDED IN VLUME 1656, PAGE 521 OF
THE DEED RECORDS OF TRAVIS COUNTY, TEXAS, SAID TRACT OF LAND BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING FOR REFERENCE at an iron stake found at the Northwest corner of that
tract of land as conveyed to Edward Joseph Trustee by Deed recorded in Volume
1656, Page 521 of the Deed Records of Travis County, Texas, being in the South
R.O.W. line of Rutherford Lane;

THENCE with the West line of the said Joseph tract, 5 29° 39’ W for a distance
of 15.0 feet pass an Iron stake found at the Northwest corner of that certain
15.275 acre tract of land as conveyed to Gulf States Theatres, Inc., by Deed
Recorded in Volume 3499, Page 1772 of the Deed Records of Travis County, Texas
and continue for a total distance of 390.00 feet to an Iron stake found at the
Southwest corner of the said 14.275 acre tract of land for the Northwest corner
and PLACE OF BEGINNING hereof;

THENCE with the Southerly line of the said 15.275 acre tract of land, S 60° 23’
E for a distance of 787.54 feet to an Iron stake set for the Northeast corner
hereof;

THENCE S 30° 18’ W for a distance of 732.00 feet to an Iron stake set for a
Southeasterly corner hereof;

THENCE N 60° 23’ W for a distance of 82.60 feet to an Iron stake set in the
North r.o.w. line of U.S. Highway No. 183 for the most Southerly Southeast
corner hereof;

THENCE S 29° 37’ W for a distance of 535.72 feet to an Iron stake set in the
North r.o.w. line of U.S. Highway No.183 for the most Southerly Southeast corner
hereof;

THENCE with the North line of the said U.S. Highway No. 183, N 47° 28’ W for a
distance of $2.07 feet to a concret monument found for the most Southerly
Southwest corner hereof;

THENCE N 29° 37’ E for a distance of 517.40 feet to an Iron stake set for an
inside corner hereof;

THENCE N 60° 23’ W for a distance of 619.29 feet to an Iron stake set in the
West line of the said Edward Joseph Trustee tract, for the Southwest corner
hereof;

THENCE with the West line of the said Joseph tract, N 29° 51’ E for a distance
of 732.00 feet to the PLACE OF BEGINNING and containing 14.151 acres of land,
more or less.

 

31



--------------------------------------------------------------------------------

EXHIBIT C

TENANT IMPROVEMENTS WORK LETTER

This Work Letter (herein so called) is attached to and a part of that certain
Lease Agreement dated as of March 2, 2009 (the “Lease”), executed by and between
1300 East Anderson Lane, Ltd., a Texas limited partnership (“Lessor”) and On-X
Life Technologies, Inc., a Delaware corporation (“Lessee”). Any capitalized term
not defined herein shall have the meaning assigned to it in the Lease.

 

I.   Dates and Allowances.      Space Plan Date:    Fifteen (15) days from the
Effective Date   Lessor’s Approval of Space Plan:    Five (5) days after Lessee
delivers Space Plan to Lessor   Construction Drawings Date:    Forty-five
(45) days from the date Lessor approves the Space Plan   Lessee’s Approval of
Construction Drawings:    Five (5) days after Lessor delivers Construction
Drawings to Lessee   Bids and Finalizing Construction Costs:    Fifteen
(15) days from Lessee’s approval of the Construction Drawings  
Lessee’s Value Engineering and Approval of Bids and Construction Contracts:   
Ten (10) days from Lessor’s delivery of bids to Lessee   Permitting:    Fifteen
(15) days from Lessee’s approval of final bids and construction contract  
Construction Period:    Five (5) months from issuance of permits and finalizing
construction costs   Allowance:    $500,000 (initial amount to be advanced by
Lessor)   Lessee Contribution:    Up to $400,000 (based on cost of Tenant
Improvements)   Additional Allowance:    Up to $300,000 (based on cost of Tenant
Improvements; after Lessee’s entire $400,000 has been expended in the
construction of the Tenant Improvements)

II. Construction Representatives, Space Planner, Architect and Engineer.
Lessor’s and Lessee’s construction representatives for coordination of planning,
construction, approval of change orders, substantial and final completion, and
other such matters (unless either party changes its representative upon written
notice to the other), and the other parties involved in planning Tenant
Improvements, are:

 

32



--------------------------------------------------------------------------------

Lessor’s Representative:                                 Address:    Byram
Properties    510 South Congress, Suite 400    Austin, Texas 78704 Telephone:   

                                 

                                 

                                 

Mobile    Fax:    Lessee’s Representative:                             Address:
   On-X Life Technologies, Inc.    8200 Cameron Road, Suite A-196    Austin,
Texas 78754-3832 Telephone:   

                             

                             

                             

Mobile:    Fax:   

Space Planner:                                    R. Craig Nasso Architect:   
R. Craig Nasso Engineer:    Bay & Associates, Inc. (MEP)    Way Engineers
(Structural)

III. Plans. The term “Plans” herein shall refer to the Space Plan and
Construction Drawings collectively. The term “Planner” herein shall refer to the
Space Planner, Architect or Engineer, as appropriate. Lessee has sole
responsibility to cause the Space Planner to prepare and provide the Space Plan
to the Architect sufficient to allow the Architect to prepare the Construction
Drawings. The Plans shall be signed or initialed by Lessee and Lessor, and shall
be prepared and approved in accordance with the following provisions:

(a) Space Plan. By the Space Plan Date, Lessee shall cause Space Planner to
complete Lessee’s Space Plan, including MEP plans and “best fit” plan, and
otherwise provide Lessor with all information concerning Lessee’s requirements
for the Premises in order for the Architect to prepare the Construction
Drawings. Within five (5) days after receipt of the Space Plan and such
additional information, Lessor shall approve or disapprove of the Space Plan in
writing, any such disapproval to be accompanied by specific reasons for
disapproval. If Lessor disapproves the Space Plan, Lessee shall make such
revisions to the Space Plan as are necessary to address Lessor’s objections, and
shall resubmit the Space Plan to Lessor within five (5) days after such
disapproval notice (and such approval period shall be repeated until such Space
Plans are approved). Upon the approval of the Space Plans, Lessor shall provide
three copies of the Space Plan to Architect. “Space Plan” herein means a floor
plan, drawn to scale, showing (i) demising walls, interior walls and other
partitions, including type of wall or partition and height, (ii) doors and other
openings in such walls or partitions, including type of door and hardware,
(iii) any floor or ceiling openings; (iv) electrical outlets, and any restrooms,
kitchens, computer rooms, file cabinets, file rooms and other special purpose
rooms, and any sinks or other plumbing facilities, or other electrical, HVAC,
plumbing or other facilities or equipment, including all special loading,
(v) communications system, including location and dimensions of equipment rooms,
and telephones and computer outlet locations, (vi) special cabinet work or other
millwork items, (vii) any space planning considerations under the Disability
Acts, (viii) finish selections (i.e., color selection of painted areas, and
selection of floor and any special wall coverings from Lessor’s available
Building Standard selections (which selections Lessee may defer until the
Construction Drawings Date), and (ix) any other details or features reasonably
required in order to obtain a preliminary cost estimate as described in Section
IV or otherwise reasonably requested by Architect, Engineer or Lessor in order
for the Space Plan to serve as a basis for preparing the Construction Drawings.

 

33



--------------------------------------------------------------------------------

(b) Construction Drawings. By the Construction Drawings Date, Lessor shall cause
Architect and Engineer to complete the Construction Drawings. “Construction
Drawings” herein means fully dimensioned architectural construction drawings and
specifications, and any required engineering drawings (including mechanical,
electrical, plumbing, air-conditioning, ventilation and heating), prepared using
the Space Plan as a basis, showing in detail the Tenant Improvements to be made
to the Premises and shall include all details reasonably required in order for
Lessor to obtain bids as described in Section IV or otherwise reasonably
requested by Architect, Engineer, Lessee or Lessor in order for the Construction
Drawings to serve as a basis for contracting the construction of Tenant
Improvements.

(c) Approval of Construction Drawings. On or before the Construction Drawings
Date, Lessor shall deliver the Construction Drawings to Lessee for review and
approval. Lessee shall, within five (5) days after receipt of the Construction
Drawings, either approve the Construction Drawings or disapprove of the same
with reasonable suggestions for making the same acceptable. If Lessee reasonably
disapproves the Construction Drawings, Lessor shall cause such revisions to be
made as are necessary to address Lessee’s objections, and shall resubmit the
Construction Drawings to Lessee within five (5) days after such disapproval
notice (and such approval period shall be repeated until such Construction
Drawings are approved). Upon the approval of the Construction Drawings, Lessor
and Lessee shall acknowledge same in writing.

(d) Within fifteen (15) days from approval of the Construction Drawings, Lessor
shall obtain bids from at least two (2) contractors reasonably approved by
Lessee in advance for the construction of the Tenant Improvements and deliver
such bids and proposed construction contracts (on the appropriate AIA stipulated
sum form, which shall be modified to provide that any increase in the contract
price (whether as a result of concealed conditions or otherwise) shall require a
change order signed by Lessee in advance, and shall otherwise be reasonably
acceptable to Lessee and Lessor) to Lessee for review and approval. Lessee
shall, within five (5) days after receipt of the bids and construction
contracts, either approve the bids and construction contracts, or disapprove of
the same with reasonable suggestions for making the same acceptable or making
modifications to the Construction Drawings to value engineer the Tenant
Improvements to result in a reduction in the bids and construction contracts.
Lessor and Lessee shall cooperate to make modifications in the Construction
Drawings and the bids and approve the bids and the final cost of the Tenant
Improvements within ten (10) days from Lessor’s delivery of the bids and
construction contracts to Lessee. Upon the approval of the bids and construction
contracts, (i) Lessor and Lessee shall acknowledge same in writing, and
(ii) Lessor will enter into the construction contracts with the approved bidder.

(e) Governmental Approval of Plans. Lessor shall, within fifteen (15) days after
the bid for the Tenant Improvements is approved by Lessor and Lessee, cause its
contractor to apply for any normal building permits required for the Tenant
Improvements which are issued pursuant to a local building code as a ministerial
matter. If the Plans must be revised in order to obtain such building permits,
Lessor shall notify Lessee in writing, and shall arrange for the Plans to be
revised to satisfy the building permit requirements. Lessor shall have no
obligation to apply for any zoning, parking or sign code amendments, approvals,
permits or variances, or any other governmental approval, permit or action
(except normal building permits as described above).

 

34



--------------------------------------------------------------------------------

(f) Changes After Plans Are Approved. If Lessee desires any changes,
alterations, or additions to the Plans after they have been approved, Lessee
shall submit a detailed written request or revised Plans (the “Change Order”) to
Lessor for approval. If reasonable, practicable and generally consistent with
the Plans theretofore approved, Lessor shall not unreasonably withhold approval.
In the event that a bid for the Tenant Improvements has already been accepted at
the time such Change Order is approved, then upon Lessor’s approval thereof,
Lessor shall require the contractor to identify the additional costs resulting
from such Change Order, and Lessor shall notify Lessee of such cost in writing.
In such event, such Change Order shall not be effective unless Lessee approves
the cost of such Change Order in writing.

IV. Cost of the Work, Allowance and Lessee’s Contribution.

(a) Intentionally Deleted.

(b) Cost of the Work. The entire cost to design and construct the Tenant
Improvements (the “Cost of the Work”) shall include all third-party costs
necessary for the completion of the Tenant Improvements and authorized pursuant
to the terms of this Work Letter or the Lease, including without limitation:
(1) construction of the Tenant Improvements, including, without limitation,
costs of labor, hardware, equipment and materials, contractors’ charges for
overhead and fees, so-called “general conditions” (including rubbish removal,
utilities, hoisting, field supervision, building permits, occupancy
certificates, inspection fees, utility connections, bonds, insurance, sales
taxes, and the like), and all costs associated with obtaining the building
permits, including reports required by the City of Austin as a pre-requisite to
obtaining the necessary building permits, and (2) the Plans, including, without
limitation the costs of Lessee’s architect,                    , and all
revisions to the Plans, and engineering reports, or other studies, reports or
tests, air balancing or related work in connection therewith. ‘‘Tenant
Improvements” herein means: (i) the improvements and items of work shown on the
final Plans approved by Lessor and Lessee (including changes thereto), and
(ii) any demolition, removal, preparation or other work required in connection
therewith, including without limitation, structural or mechanical work,
                                                                              ,
or modifications to any building, mechanical, electrical, Plumbing or other
systems and equipmant or relocation of any existing                     , either
within or outside the Premises required as a result of the layout, design, or
construction of the work to be performed within the Premises or in order to
extend any mechanical distribution, fire protection or other systems from
existing points of distribution or connection, accessibility compliance, or in
order to obtain building permits or certificates of occupancy for the work to be
performed within the Premises. Notwithstanding anything to the contrary
contained herein or in the Lease, Tenant Improvements shall not include seal
coating and restriping the Building B Parking Spaces, work required to bring the
Building B Parking Spaces into good working order and condition and/or into
compliance with applicable laws, including without limitation accessibility
laws, any asbestos reports or remediation of asbestos or any other hazardous
materials existing in the Premises or any other work which, pursuant to the
express terms of the Lease, is required to be completed at Lessor’s sole cost
and expense.

(c) Allowance; Lessee Contribution; Additional Allowance; Construction Account.
As of February 6, 2009, based on the preliminary drawings and discussions
between Lessor and Lessee, the parties have estimated Cost of the Work to be
approximately $1,217,810. Lessor and Lessee acknowledge that this amount is just
an estimate and will change once the Plans have been completed and approved by
Lessor and Lessee, and Lessor has obtained bids acceptable to Lessee.

 

35



--------------------------------------------------------------------------------

  1. Lessor is responsible for the first $500,000 of the Cost of the Work (the
“Allowance”).

 

  2. Lessee is responsible for up to the next $400,000 of the Cost of the Work,
if the Cost of the Work exceeds $500,000 (the “Lessee’s Contribution”).

 

  3. Lessor is responsible for up to the next $300,000 of the Cost of the Work,
if the Cost of the Work exceeds $900,000 (the ,“Additional Allowance”). The
Additional Allowance will be recovered by Lessor as TI Rent as set forth in
Section 5.2 of the Lease.

 

  4. If the Cost of the Work is in excess of $1,200,000, Lessee acknowledges
that, except as provided in the immediately following sentence, Lessee is solely
responsible for the entire Cost of the Work in excess of $1,200,000 (“Lessee’s
Additional Contribution”). In the event that the Cost of the Work exceeds
$1,200,000, the parties agree that any costs included in the Cost of the Work
and attributable to bringing the Premises into compliance with applicable laws,
including without limitation any accessibility requirements (“Legal Compliance
Costs”), shall be paid 50% by Lessee and 50% by Lessor.

Upon the approval by Lessor and Lessee of the bids and construction contracts
for the Tenant Improvements, Lessor shall create a construction account with a
bank or financial institution selected by Lessor (the “Construction Account”).

(d) Funding the Cost of the Work

 

Estimated Cost of the Work    Funds Provided Up to $500,000    Allowance fully
funded by Lessor $500,001 to $900,000    Allowance by Lessor ($500,000)   
Lessee’s Contribution (up to $400,000) $900,001 to $1,200,000    Allowance by
Lessor ($500,000)    Lessee’s Contribution ($400,000)    Additional Allowance by
Lessor (up to $300,000) More than $1,200,000    Allowance by Lessor ($500,000)
   Lessee’s Contribution ($400,000)    Additional Allowance by Lessor (up to
$300,000)    Lessee’s Additional Contribution (excess, subject to 50%
contribution from Lessor for Legal Compliance    Costs

Within five (5) days after Lessee notifies Lessor in writing that Lessee has
approved the bids for the Tenant Improvements and agreed on the estimated Cost
of the Work (the “Funding Period”), Lessee shall deliver to Lessor Lessee’s
Contribution and, if applicable, Lessee’s Additional Contribution. Lessor shall
deposit the Allowance and, if applicable, the Additional Allowance into the
Construction Account, and shall also deposit all funds provided by Lessee into
the Construction Account. If, after final completion of the Tenant Improvements,
the actual amount of Cost of the Work exceeds both (i) $1,200,000, and (ii) the
estimated amount of the Cost of the Work, then Lessee shall pay the difference
to Lessor (subject to Lessor’s obligation to contribute 50% of Legal Compliance
Costs) within fifteen (15) days after Lessor delivers to Lessee a detailed
itemization of the total Cost of the Work, together with supporting invoices.
If, after

 

36



--------------------------------------------------------------------------------

final completion of Tenant Improvements, the actual Cost of the Work is more
than $900,000 but less than $1,200,000, Lessor shall notify Lessee in writing of
the total Cost of the Work and the actual amount of the Additional Allowance for
purposes of calculating the TI Rent. If, after final completion of Tenant
Improvements, the actual Cost of the Work is less than $900,000, then Lessor
shall promptly refund any unused portion of the Lessee’s Contribution and, if
applicable, Lessee’s Additional Contribution, to Lessee from the Construction
Account as soon as practicable.

(e) Weekly Meetings; Bank Statements and Records. Lessor and Lessee shall attend
weekly status meetings to review the status of the Tenant Improvements and a
ledger showing a running total of the Cost of the Work. Lessor agrees to provide
copies of all invoices, bank statements (monthly) for the Construction Account,
lien waivers and cancelled checks and all invoices, with appropriate supporting
information, related to the construction of the Tenant Improvements at such
meetings.

(f) Lessee’s Evidence of Financial Commitment. At time of the execution of this
Lease, Lessee shall provide to Lessor a letter from Lessee’s bank or other
evidence reasonably acceptable to Lessor confirming Lessee’s ability to fund
Lessee’s Contribution.

V. Construction.

(a) Lessor to Arrange Work. Provided Lessee is not in violation of the Lease
(including this exhibit) beyond applicable cure periods, Lessor shall use
reasonable efforts to cause Lessor’s contractor to achieve Substantial
Completion of Tenant Improvements as soon as is reasonably practicable, but in
any event by November 15, 2009, subject to force majeure. Lessor reserves the
right to substitute comparable or better materials and items for those shown in
the Plans, so long as they do not materially and adversely affect the
appearance, use or operation of the Premises or increase the Cost of the Work or
delay Substantial Completion in any material respect.

(b) Substantial Completion and Walk-Through. “Substantial Completion” of the
Tenant Improvements shall mean the sufficient completion of Tenant Improvements
in accordance with the approved Plans to allow Lessee to use the Premises for
the permitted uses and the issuance of any certificate of occupancy required by
applicable governmental authorities for the occupancy of the Premises. When
Lessor notifies Lessee that Substantial Completion of Tenant Improvements has
been achieved, Lessor shall provide a list of the portions of the Tenant
Improvements which, notwithstanding such Substantial Completion, have not been
completed, and Lessor and Lessee shall perform a joint walk-through inspection
in order for Lessee to identify any additional necessary final completion or
other “punchlist” items. Neither party shall unreasonably withhold approval
concerning such items. If Lessee fails to participate in a walk-through as
provided above, or otherwise fails to object to Lessor’s notice of Substantial
Completion in writing within five (5) business days thereafter specifying in
detail the items of work needed to be performed to achieve Substantial
Completion, Lessee shall be deemed conclusively to have agreed that Substantial
Completion of Tenant Improvements has occurred on the date provided in Lessor’s
notice. If there is any dispute as to whether Substantial Completion of Tenant
Improvements has occurred, Lessor may request a good faith decision by the
Architect which shall be final and binding on the parties.

 

37



--------------------------------------------------------------------------------

(c) Final Completion. Substantial Completion shall not prejudice Lessee’s rights
to require full completion of any remaining items of Tenant Improvements, which
Lessor shall cause to be completed as soon after Substantial Completion as is
reasonably practicable, but in no event later than thirty (30) days after
Substantial Completion has occurred, subject to force majeure; provided,
however, if any such punchlist item is not reasonably capable of being completed
within thirty (30) days after Substantial Completion, Lessor shall not be in
default of its obligation to complete such punchlist items within thirty (30)
days after Substantial Completion as long as Lessor has commenced to correct
such items within such thirty (30) day period and diligently, and in good faith,
pursues completion of such items in a timely manner. If Lessor notifies Lessee
in writing that the Tenant Improvements are fully completed, and Lessee fails to
object thereto in writing within ten (10) business days thereafter specifying in
detail the items of work needed to be completed and the nature of work needed to
complete such items, Lessee shall be deemed conclusively to have accepted Tenant
Improvements as fully completed (or such portions thereof as to which Lessee has
not so objected). If Lessee timely notifies Lessor in writing that it objects to
specific items of the Tenant Improvements not being fully complete, Lessor shall
withhold a reasonable amount necessary to cause the applicable contractor to
fully complete such incomplete items, and Lessor shall timely cause such
incomplete items to be fully completed, but Lessor shall otherwise have the
right to pay all contractors all remaining amounts due under the construction
contracts for the completion of the Tenant Improvements upon the expiration of
the 10-business day period described above. Lessor shall withhold the final
payment for the incomplete items until such time as Lessee has reasonably agreed
to Lessor’s determination that the Tenant Improvements have been finally
completed, provided that Lessee shall be deemed to have agreed with Lessor’s
determination if Lessee does not object thereto with such 10 business day
period. Lessor shall assign all warranties for the Tenant Improvements to Lessee
upon final completion thereof.

(d) Lessor’s Role. The parties acknowledge that neither Lessor nor its managing
agent is an architect or engineer, and that the Tenant Improvements will be
designed and constructed by independent architects, engineers and contractors.
Lessor does not guarantee that the Plans or Tenant Improvements will be free
from errors, omissions or defects, and shall have no liability therefor.

VI. Lessee’s Contractors. If Lessee should desire to enter the Premises or
authorize its contractors or consultants to do so prior to the Commencement Date
of the Lease, to install cabling, equipment, furniture or fixtures, Lessor shall
permit such entry, and shall cause its contractor(s) to reasonably cooperate
with such entry, provided that:

(a) Lessee and its contractors and consultants who may enter the Premises
(collectively, “Lessee’s Contractors”) work in harmony with and do not
unreasonably disturb or interfere with Lessor’s architects, engineers,
contractors, workmen, mechanics or other agents or independent contractors in
the performance of their work (collectively, “Lessor’s Contractors”), it being
understood and agreed that if Lessee or any of Lessee’s Contractors does
unreasonably disturb or interfere with Lessor or any of Lessor’s Contractors,
then Lessor may, with notice, refuse admittance to Lessee or Lessee’s
Contractors causing such disturbance or interference; and

(b) Lessee has provided Lessor proof of the insurance Lessee is required to
carry under this Lease, and Lessee’s Contractors have provided Lessor sufficient
evidence that each is covered under such worker’s compensation, general
liability, automobile liability and property damage insurance as Lessor may
reasonably request for its protection.

Lessor shall not be liable for any injury, loss or damage to any of Lessee’s
installations made prior to the Commencement Date and not installed by Lessor.
Lessee shall defend, indemnify and hold harmless Lessor and Lessor’s Contractors
from and against any and all costs, expenses (including reasonable attorney’s
fees), claims, liabilities and causes of action arising out of or in connection
with work performed in the Premises by or on behalf of Lessee (but excluding
work performed by Lessor or Lessor’s Contractors). Lessor is not responsible for
improvements, cabling, equipment, cabinets or fixtures not installed by Lessor.

 

38



--------------------------------------------------------------------------------

EXHIBIT C-1

ACCEPTANCE OF PREMISES MEMORANDUM

This Acceptance of Premises Memorandum is being executed pursuant to that
certain Lease Agreement (the “Lease”) dated MARCH 2, 2009, between 1300 East
Anderson Lane, Ltd., a Texas limited partnership (“Lessor”) and On-X Life
Technologies, Inc., a Delaware corporation (“Lessee”), pursuant to which Lessor
leased to Lessee and Lessee leased from Lessor Building B in 1300 East Anderson
Lane Business Park (the “Premises”). Lessor and Lessee hereby agree that:

 

1. Except for latent defects and the punch list items shown on the attached
Punch List (the “Punch List Items”), Lessor has fully completed the construction
of the Tenant Improvements.

 

2. Lessee hereby accepts delivery of the Premises and acknowledges that the
Premises are tenantable. Lessee further acknowledges that Lessor has no further
obligation for construction (except with respect to Punch List Items) and that
Building B, the Premises and Tenant Improvements are satisfactory in all
respects, except for the Punch List Items, and are suitable for the Lessee’s
permitted uses. Lessee acknowledges that Lessee has inspected the Premises and
subject to completion of the Punch List Items and latent defects, Lessee hereby
accepts the Premises for all purposes.

 

3. The Commencement Date of the Lease is         «CommencementDate»            ,
            .

 

4. The expiration date of the initial Lease Term is             ,             .

 

5. All capitalized terms not defined herein shall have the respective meanings
assigned to them in the Lease.

 

6. The monthly amount of TI Rent, calculated in accordance with the amortization
schedule attached hereto as Schedule 1, is $                    .

Agreed and executed this              day of                     , 200    .

 

LESSOR:

1300 East Anderson Lane, Ltd.,

a Texas limited partnership

By:   JDB Real Properties, Inc., a Texas   corporation, its General Partner  
By:  

 

    Darline Boultinghouse     Vice President

 

39



--------------------------------------------------------------------------------

LESSEE:

On-X Life Technologies, Inc.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

[Attach Amortization Schedule as Schedule 1]

 

40



--------------------------------------------------------------------------------

EXHIBIT D

List of Equipment Approved for Outside Storage

 

                                                                      

                                                                     

 

                                                                         
                                                         

                                                      
                                                                            

                                                      
                                                                            

                                                      
                                                                            

                                                      
                                                                            

 


    

 

    

 

41



--------------------------------------------------------------------------------

EXHIBIT E

List of Tenant’s Approved Hazardous Materials Stored on the Premises

 

    

 

42



--------------------------------------------------------------------------------

LOGO [g580934page053.jpg]

 

43



--------------------------------------------------------------------------------

    

 

    

 

    

 

    

 

    

 

44



--------------------------------------------------------------------------------

    

 

    

 

    

 

    

 

    

 

45



--------------------------------------------------------------------------------

    

 

    

 

    

 

    

 

    

 

46



--------------------------------------------------------------------------------

    

 

    

 

    

 

    

 

    

 

47



--------------------------------------------------------------------------------

    

 

    

 

    

 

    

 

    

 

48



--------------------------------------------------------------------------------

    

 

    

 

    

 

    

 

    

 

49



--------------------------------------------------------------------------------

EXHIBIT F

LESSEE’S INSURANCE

 

1. Specific Requirements.

 

INSURANCE

  

COVERAGES

  

OTHER REQUIREMENTS

Worker’s Compensation    Statutory Limits    1. No “alternative” forms of
coverage permitted. Employer’s Liability    $1,000,000 each accident for bodily
injury by accident       $1,000,000 each employee for bodily injury by disease
   Commercial General Liability (Occurrence Basis)   

$1,000,000 per occurrence

$2,000,000 general aggregate

$1,000,000 personal and advertising injury limit

$50,000 damage to premises rented to you limit

$5,000 medical expense limit

  

1. ISO form CG 0001 0798, or equivalent.

2. The contractual liability exclusion with respect to personal injury will be
deleted.

Business Automobile Liability (Occurrence Basis)    $1,000,000 combined single
limit    1. ISO form CA 0001 1001 or equivalent. 2. Includes liability arising
out of operation of owned, hired and non-owned vehicles. Umbrella Liability
Insurance (Occurrence Basis)    $2,000,000   

1. Written on an umbrella basis in excess over and no less broad than the
liability coverages referenced above.

2. Inception and expiration dates will be the same as commercial general
liability insurance.

3. Coverage must “drop down” for exhausted aggregate limits under the liability
coverages referenced above.

4. Coverage must “drop down” for exhausted aggregate limits under commercial
general liability insurance.

Causes of Loss-Special Form (formerly “all risk”) Property Insurance    100%
replacement cost, as modified below, of all of Lessee’s furniture, fixtures and
equipment   

1. ISO form CP 1030, or equivalent.

2. Contain only standard printed exclusions.

3. Waiver of subrogation in favor of Landlord Parties.

4. Equipment floater to cover Lessee’s equipment.

Business Income and Extra Expense Coverage    No less than 9 months of income
and ongoing expenses.   

1. Waiver of subrogation in favor of Landlord Parties.

2. Endorsement to cover losses arising from interruption of utilities outside
the Premises.

 

50



--------------------------------------------------------------------------------

2. General Insurance Requirements.

 

  (a) Policies. All policies must:

(i) Be issued by carriers having a Best’s Rating of A or better, and a Best’s
Financial Size Category of VIII, or better, and/or Standard & Poor Insurance
Solvency Review A-, or better, and admitted to engage in the business of
insurance in the State in which the Building is located;

(ii) Be endorsed to be primary with the policies of LESSOR being excess,
secondary and noncontributing;

(iii) Be endorsed to provide a waiver of subrogation in favor of LESSOR;

(iv) With respect to all liability policies except workers’
compensation/employer’s liability, be endorsed to include LESSOR as “additional
insureds” (The additional insured status under the commercial general liability
policy will be provided on ISO form CG 2026 1185); and

(v) Contain a provision for 30 days’ prior written notice by insurance carrier
to LESSOR required for cancellation, non-renewal, or substantial modification.

 

  (b) Limits, Deductibles and Retentions.

(i) Except as expressly provided above, no deductible or self-insured retention
in excess of $10,000 without the prior written approval of LESSOR.

(ii) No policy may include an endorsement restricting, limiting or excluding
coverage in any manner without the prior written approval of LESSOR.

 

  (c) Forms

(i) If the forms of policies, endorsements, certificates, or evidence of
insurance required by this Exhibit “C” are superseded or discontinued, LESSOR
will have the right to require other equivalent forms; and

(ii) Any policy or endorsement form other than a form specified in this Exhibit
“C” must be approved in advance by LESSOR.

 

  (d) Evidence of Insurance. Insurance must be evidenced as follows:

(i) ACORD Form 25 Certificates of Liability Insurance for liability coverages;

(ii) ACORD Form 27 Evidence of Property Insurance for property coverages;

(iii) Evidence to be delivered to LESSOR prior to commencing operations at the
Property and at least 30 days prior to the expiration of current policies; and

(iv) ACORD forms must

 

  (A) Show the LESSOR as a certificate holder (with LESSOR’s mailing address);

 

  (B) Show LESSEE as the “Named Insured;”

 

  (C) Show the insurance companies producing each coverage and the policy number
and policy date of each coverage;

 

51



--------------------------------------------------------------------------------

  (D) Name the producer of the certificate (with correct address and telephone
number) and have the signature of the authorized representative of the producer;

 

  (E) Specify the additional insured status and/or waivers of subrogation;

 

  (F) State the amounts of all deductibles and self-insured retentions;

 

  (G) Show the primary status and aggregate limit per project where required;

 

  (H) Be accompanied by copies of all required endorsements; and

 

  (I) The phrases “endeavor to” and “but failure to mail such notice will impose
no obligation or liability of any kind upon Company, its agents or
representatives” must be deleted from the cancellation provision of the ACORD 25
certificate and the following express provision added: “This is to certify that
the policies of insurance described herein have been issued to the Insured for
whom this certificate is executed and are in force at this time. In the event of
cancellation, non-renewal, or material reduction in coverage affecting the
certificate holder, 30 days’ prior written notice will be given to the
certificate holder by certified mail or registered mail, return receipt
requested.”

(e) Copies of Policies. LESSEE will provide to LESSOR a complete copy of any or
all insurance policies or endorsements required by this Lease.

 

52



--------------------------------------------------------------------------------

EXHIBIT G

ESTOPPEL CERTIFICATE

 

 

 

  Re: Lease between 1300 East Anderson Lane, Ltd., a Texas limited partnership
(“Lessor”) and On-X Life Technologies, Inc., a Delaware corporation (“Lessee”)
dated March 2, 2009, with respect to the Building B, 1300 East Anderson Lane
Business Park, Austin, Travis County, Texas (the “Premises”)

Gentlemen:

We, the undersigned Lessee, under the Lease described above (the “Lease”),
certify to                      (“Beneficiary”) and its successors and assigns,
the following:

1. Attached hereto as Exhibit “A” is a true, correct, and complete copy of the
Lease, including all amendments, exhibits, and addenda thereto.

2. There has not been a cancellation, modification, assignment, renewal,
extension, or amendment to the Lease, except the following (true and correct
copies of all of which are attached hereto and initialed by
Lessee):                                                 
                                        
                                         
                                         
                                                                               .

3. All of the current Basic Rent (in the amount of $                    
,(Additional Rent (in the amount of $                    ), and TI Rent (in the
amount of $                     ) provided in the Lease had been paid through
                    , 20    . A Security Deposit in the amount of
$                     has been paid to Lessor.

4. Other than the Lease and any cancellation, modification, assignment, renewal
extension, or amendment to the Lease identified above, there are no other
agreements, written or oral, between Lessor and Lessee regarding the Premises or
Lessee’s obligation to pay rentals under the Lease, and Lessee does not claim a
right to any concessions, free rent, or rental abatement other than as set forth
in the Lease, except as follows:                                       
                                         
                                                                      .

5. Lessee currently pays for all utilities used in the Premises.

6. The Lease commenced on                     , 2009, and the rent commenced on
                    , 200     . The Lease terminates on                     ,
20    , and the Lessee is not entitled to any renewal options except two (2)
options to renew the Lease for a period of five (5) years each.

7. Except as otherwise stated herein, the interest of Lessee in the Lease has
not been assigned or encumbered, and no part of the Premises has been sublet.
Lessee is not aware of any defaults of Lessor under the Lease as of the date of
Lessee’s execution hereof.

 

53



--------------------------------------------------------------------------------

8. The Lease is in full force and effect and Lessee is not aware of any
presently existing claims against Lessor or any offsets against rent due under
the Lease. There are currently no (i) known defaults of Lessor or Lessee under
the Lease, (ii) existing circumstances which with the passage of time, or notice
or both, would give rise to a default by Lessor or Lessee under the Lease,
(iii) existing rights to abate, reduce or offset sums against the rent or
terminate this Lease because of any other condition, or (iv) existing
circumstances which with the passage of time, or notice, or both, would give
rise to a right to abate, reduce or offset sums against rent or terminate the
Lease.

9. The Premises have been completed and accepted and are in conformity with the
terms of the Lease.

10. The Lessee has not filed a petition in bankruptcy that has not been
dismissed as of the date hereof, has not been subject to an involuntary petition
in bankruptcy which has not been dismissed, has not made an assignment for the
benefit of any creditor(s), or has not been adjudged to be bankrupt or insolvent
by a court of competent jurisdiction.

11. The undersigned has all requisite authority to execute this Estoppel
Certificate on behalf of Lessee. The undersigned acknowledges that Beneficiary
has requested the information contained herein for purposes of confirming and
clarifying certain provisions of the Lease and is relying (and will rely) on the
truth and accuracy of the representations made herein and upon the authority of
the undersigned to execute this Estoppel Certificate on behalf of Lessee.

 

On-X Life Technologies, Inc., a Delaware corporation
By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                         Date: ________, 20__

 

54



--------------------------------------------------------------------------------

ADDENDUM #1

BASIC RENTAL ADJUSTMENT SCHEDULE

BASED ON APPROXIMATELY              RSF

SCHEDULE “A”

 

MONTHS

  

RATE PER SF/YR

  

MONTHLY BASE RENT

1 - 5

 

  

                         

 

  

            

 

6 - 15

 

  

            

 

  

                

 

16 - 65

 

  

            

 

  

                

 

66 - 125

                                   

 

55



--------------------------------------------------------------------------------

ADDENDUM #2

NOTICE OF INTENT

Intentionally Deleted

 

56



--------------------------------------------------------------------------------

ADDENDUM #3

RENEWAL OPTION

At the end of original Lease Term, Lessee, but not any sublessee, will have up
to two (2) options to renew the Lease as to all of the Premises (or, if the
Premises consists of more than one building in the Business Park, a portion of
the Premises, provided that such renewal cannot be exercised for less than all
of Building B or all of the portion of the Premises located in any other
building in the Business Park) for a period of Five (5) Years each (each
hereinafter referred to as a “Renewal Term”); provided that as a condition to
each such Renewal Term, Lessee must deliver to Lessor written notice of Lessee’s
exercise of such right of renewal at least 270 days, but no more than one year,
prior to the end of the then-current Lease Term or Renewal Term. Each Renewal
Term shall be on the same terms and conditions as are set forth in this Lease,
except the Basic Rent for each Renewal Term will be at the then determined Fair
Market Rental Rate determined as set forth below. Lessee shall not have such
right of renewal if Lessee is in default beyond any applicable cure period
allowed by the Lease, either at the time of such notice of renewal or at the end
of the Lease Term. Except as provided below when, Lessee timely exercises its
option, Lessee will definitely be committed to lease the Premises for the
Renewal Term, with Basic Rent being the Fair Market Rental Rate determined as
set forth below.

Fair Market Rental Rate. As used in this Addendum, the term ‘‘Fair Market Rental
Rate” shall mean the annual rental rate per square foot of rentable area then
being charged as Basic Rent in arm’s length, bona fide negotiations for
comparable buildings of similar quality, size, location, age and use in the
Austin, Texas market, for space comparable to the space for which the Fair
Market Rental Rate is being determined (taking into consideration use, location,
floor level within the applicable building, extent of leasehold improvements
existing, remodeling credits or allowances granted, quality, age and location of
the applicable building, rental concessions {such as abatements or lease
assumptions}, the provision of free or paid unassigned parking, the time the
particular rate under consideration became effective, size of tenant,
creditworthiness of

 

57



--------------------------------------------------------------------------------

tenant, the then current operating expenses, relative services provided, and any
other relevant factors). LESSOR shall advise LESSEE in writing of the Fair
Market Rental Rate proposed by LESSOR in good faith within thirty (30) days
after LESSEE has delivered its written notice to LESSOR exercising the renewal
option (or such other option as may be described in other exhibits or addendums
to this Lease, as applicable). LESSEE shall elect, within thirty (30) days
thereafter, in a writing delivered to LESSOR to either (i) accept LESSOR’s
determination of the Fair Market Rental Rate (in which case the option so
exercised shall be deemed unconditionally exercised for the applicable term at
such rate), (ii) reject LESSOR’s determination of the Fair Market Rental Rate
and retract its exercise of the renewal option, or (iii) reject LESSOR’s
determination of the Fair Market Rental Rate and elect to negotiate with LESSOR
for up to an additional ten (10) day period in order to reach agreement on the
Fair Market Rental Rate. If LESSEE fails to deliver a written election to LESSOR
within such thirty (30) day period, LESSEE shall be deemed to have elected
(iii). If LESSEE elects or is deemed to have elected (iii), then LESSOR and
LESSEE shall place in a separate sealed envelope such party’s final proposal as
to the Fair Market Rental Rate, and shall meet with each other within five
(5) business days after LESSEE elects, or is deemed to have elected,
(iii) above, whereupon each party shall exchange the sealed envelopes and open
such envelopes in each other’s presence, and each party’s proposed Fair Market
Rental Rate shall be recorded. LESSOR and LESSEE shall negotiate in good faith
for an additional period of up to ten (10) days in order to reach agreement on
the Fair Market Rental Rate. At any time within such additional ten (10) day
period, LESSEE may elect, by delivering written notice to LESSOR, to proceed
with the arbitration process described below to determine the Fair Market Rental
Rate with respect to the Premises (or such other space, as applicable). If, at
the end of this additional ten (10) day period, LESSEE and LESSOR have not
agreed on the Fair Market Rental Rate and LESSEE has not elected to proceed with
the arbitration process described below, then LESSEE shall be deemed to have
retracted its exercise of the Renewal Option.

 

58



--------------------------------------------------------------------------------

Within ten (10) days after LESSOR’s receipt of LESSEE’s notice invoking an
arbitration proceeding, LESSOR and LESSEE shall each nominate and appoint a
Qualified Broker to determine the Fair Market Rental Rate for the Leased
Premises (or such other space, as applicable). Neither LESSOR nor LESSEE shall
consult with such Qualified Broker as to his or her opinion as to Fair Market
Rental Rate prior to the appointment. The determination of the Qualified Brokers
shall be limited solely to the issue of whether LESSOR’s or LESSEE’s submitted
Fair Market Rental Rate for the Leased Premises (or such other space) is the
closest to the actual Fair Market Rental Rate for the Leased Premises (or such
other space) as determined by the Qualified Broker, taking into account the
requirements hereof. The two (2) Qualified Brokers shall afford to LESSOR and
LESSEE the right, which right shall expire five (5) business days following the
appointment of the second of the two (2) Qualified Brokers, to submit (with a
copy to the other party hereto) any market data and additional information that
such party deems relevant to the determination of the Fair Market Rental Rate
(the “FMRR Data”), and each party may submit to each Qualified Broker in writing
one (1) reply to the other party’s FMRR Data within five (5) business days after
receipt of the FMRR Data. The Qualified Brokers shall, with all possible speed,
make their respective determinations and deliver a written report thereof to
LESSOR and LESSEE within thirty (30) days after their appointment. Such
Qualified Brokers may hold such hearings and require such briefs as the
Qualified Broker, in his or her sole discretion, determines is necessary. In the
event that the two Qualified Brokers are unable to agree on either the LESSOR’s
or the LESSEE’s proposal within such thirty (30) day period, then the two
(2) Qualified Brokers shall within ten (10) days after both of such Qualified
Brokers have submitted their written reports to LESSOR and LESSEE select by
mutual agreement a third (3rd) Qualified Broker and give written notice of such
appointment to LESSOR and LESSEE. If the two (2) Qualified Brokers fail to agree
upon the third Qualified Broker within said ten (10) day period, a third (3rd)
Qualified Broker shall be selected by mutual agreement of LESSOR and LESSEE
within a further period of ten (10) days, failing which, either LESSOR or LESSEE
may elect to have the third (3rd) Qualified Broker appointed by the President of
the Austin Chapter of the American Arbitration Association or its successor
organization. The third (3rd) Qualified Broker shall be instructed to fairly and
impartially determine whether the LESSOR’s or the LESSEE’s proposal is the
closest to the actual Fair Market Rental Rate for the Leased Premises, taking
into account the requirements

 

59



--------------------------------------------------------------------------------

hereof, and the determination so selected, which shall be due no later than
fifteen (15) days following his or her appointment, shall be binding upon LESSOR
and LESSEE and shall be the Fair Market Rental Rate for purposes of the
Premises. LESSOR and LESSEE shall pay the fees and expenses of the Qualified
Broker it appoints, and the fees and expenses of the third (3rd) Qualified
Broker shall be divided equally between LESSOR and LESSEE. If any Qualified
Broker appointed as aforesaid shall thereafter become unable or unwilling to
act, such Qualified Broker’s successor shall be appointed in the same manner as
provided in this Section for the appointment of that Qualified Broker.

The parties understand, stipulate and agree that there will be no compromise,
modification or averaging of the LESSOR’s and LESSEE’s proposals for the Fair
Market Rental Rate, and the Qualified Brokers must select one or the other, and
that the proposed Fair Market Rental Rate selected by the foregoing arbitration
procedure shall be final, binding, conclusive and effective on LESSOR and LESSEE
for purposes under this Lease, and same shall not be subject to judicial review,
mediation or any other legal proceeding.

 

60



--------------------------------------------------------------------------------

ADDENDUM #4

RULES AND REGULATIONS

 

1. The sidewalk, entries, and driveways of the Business Park shall not be
obstructed by Lessee, or its agents, or used by them for any purpose other than
ingress and egress to and from the Premises.

 

2. Other than in Lessee’s covered break area, Lessee’s dumpster receptacle, and
any equipment and areas identified in Lessee’s original build out or otherwise
permitted, under the Lease, Lessee shall not place any objects, including
antennas, outdoor furniture, etc., in the parking areas, landscaped areas or
other areas outside of its Premises, or on the roof of the Business Park.

 

3. Except for seeing-eye dogs, no animals shall be allowed in the offices,
halls, or corridors in the Business Park.

 

4. Lessee shall not disturb the occupants of the Business Park or adjoining
buildings by the use of any radio or musical instrument or by the making of loud
or improper noises, due consideration given to the uses being made of the
Premises and the Building Park, provided that the Sly dust collector which is
presently located behind Building D, but which shall be moved to Building B,
shall not be deemed to violate this rule, provided such Sly dust collector is
located in a location reasonably acceptable to Lessor.

 

5. If Lessee desires telegraphic, telephonic or other electric connections in
the Premises, Lessor or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Lessee’s expense.

 

6. Parking any type of recreational vehicles is specifically prohibited on or
about the Business Park. Except for the overnight parking of operative vehicles,
no vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings.

 

7. Lessee shall maintain the Premises free from rodents, insects and other
pests.

 

8. Lessor reserves the right to exclude or expel from the Business Park any
person who, in the judgment of Lessor, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Business Park.

 

9. Lessee shall not cause any unnecessary labor by reason of Lessee’s
carelessness or indifference in the preservation of good order and cleanliness.
Lessor shall not be responsible to Lessee for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Lessee by
the janitors or any other employee or person.

 

10. Lessee shall give Lessor prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

 

 

61



--------------------------------------------------------------------------------

11. Except as otherwise provided herein or in the Lease, Lessee shall not permit
storage outside the Premises, including without limitation, outside storage of
trucks and other vehicles, or dumping of waste or refuse or permit any harmful
materials to be placed in any drainage system or sanitary system in or about the
Premises.

 

12. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

 

13. No auction, public or private, will be permitted on the Premises or the
Business Park.

 

14. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Lessor.

 

15. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.

 

16. Lessee assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

 

17. Lessee shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Lessee’s ordinary use of
the Premises and shall keep all such machinery free of unreasonable vibration,
noise and air waves which may be transmitted beyond the Premises except as
otherwise provided herein or in the Lease.

 

 

62



--------------------------------------------------------------------------------

ADDENDUM #5

SIGN SPECIFICATIONS

Per Paragraph 10, Signage at your Business Park is subject to restrictions as
noted below. This is controlled to maintain a consistent overall visual appeal
of the building. Except as otherwise provided, all signage at the Premises shall
conform with the specifications set forth below.

I. INTRODUCTION

The intent of this sign criterion is to establish and maintain guidelines
consistent with the signage polices of the Lessor and the City or County as
appropriate. Further, the purpose is to assure a standard conformance for the
design, size, fabrication techniques, and materials for signage for the Business
Park and for Lessee identification.

 

II. GENERAL REQUIREMENTS

 

  A. Intentionally deleted.

 

  B. Each Lessee sign shall be designed, fabricated and installed in accordance
with this sign criterion and consistent with the Sign Code of the City or County
as amended from time to time by the governing authority.

 

  C. Lessor’s written approval of Design Drawings, and Working Shop Drawings is
required prior to the commencement of Lessee construction.

 

  D. Sign permits must be obtained from the City or County prior to
installations of signage.

 

  E. Signs installed without written approval of the Lessor or the appropriate
city permit may be subject to removal and proper reinstallation at Lessee’s
expense. Damage may be assessed to cover costs of repairs to sign band or
removal of signage resulting from unapproved installations.

 

  F. Lessee and his sign contractor shall repair any damage caused during
installation of signage.

 

63



--------------------------------------------------------------------------------

  G. No labels shall be permitted on the exposed surface of signs, except those
required by local ordinance. Those required must be installed in an
inconspicuous location.

 

  H. Flashing, strobing, moving or audible signs are not permitted.

 

  I. No window signs with the exception of suite numbers are permitted without
the express approval of Lessor.

  J. No portable signs are to be displayed on site.

 

  K. No secondary exterior signs are to be placed on building wall elevations.

 

  L. No freestanding and/or pylon type exterior signs will be permitted without
Lessor’s prior approval.

 

III. LESSEE RESPONSIBILITIES

Each Lessee shall, at its own expense, provide and maintain its own
identification sign in accordance with specifications noted herein.

 

IV. LESSEE SIGN SUBMISSIONS

 

  A. Lessee’s sign contractors shall submit all Working Shop Drawings to the
Lessor or his appointed representative for approval. Allow a minimum of ten
working days, or two weeks, for Lessor’s review and approval.

 

  B. All submissions to include two (2) blue line prints. An approved copy will
be returned.

 

  C. Shop Drawings must include:

 

  1. Full and complete dimensions

 

  2. Letter style, face (color, material and thickness), returns (color,
material and thickness).

 

V. APPROVALS

No sign shall be installed without first securing the necessary permits from the
appropriate governing jurisdiction. Artwork and sign location are to be approved
in writing by the Lessor or their appointed representative prior to
installation.

 

64



--------------------------------------------------------------------------------

Lessor reserves the right to reject any sign that does not comply with the
intent and spirit of this sign criterion.

 

65



--------------------------------------------------------------------------------

LOGO [g580934snap0028.jpg]

 

66



--------------------------------------------------------------------------------

LOGO [g580934snap0029.jpg]

 

67



--------------------------------------------------------------------------------

ADDENDUM FIX #6

HVAC MAINTENANCE CONTRACT

Per Paragraph 15, “Maintenance by Lessee” is revised to include the following:

a) Lessee agrees to enter into and maintain through the term of the lease, a
regularly scheduled preventative maintenance/service contract for servicing all
hot water, heating, and air-conditioning systems and equipment within the
premises. The Lessor requires a qualified HVAC contractor perform this work. A
copy of the Maintenance Agreement/Service Contract between Lessee and HVAC
contractor must be provided to Lessor upon occupancy of the leased premises.

The service contract must become effective within thirty (30) days of occupancy,
and service visits should be performed on a semi-annual basis. We suggest that
you send the following list to a qualified HVAC contractor to be assured that
these items are included in the maintenance contract:

 

1. Adjust belt tension;

 

2. Lubricate all moving parts, as necessary;

 

3. Inspect and adjust all temperature and safety controls;

 

4. Check refrigeration system for leaks and operation;

 

5. Check refrigeration system for moisture;

 

6. Inspect compressor oil level and crank case heaters;

 

7. Check head pressure, suction pressure and oil pressure;

 

8. Inspect air filters and replace when necessary (unless Lessee elects to do
so);

 

9. Check condensate drains and drain pans and clean, if necessary;

 

10. Inspect and adjust valves;

 

11. Check and adjust dampers;

 

12. Run machine through complete cycle;

Prior to the Commencement Date, Lessor, as part of the Tenant Improvements,
agrees to have all HVAC systems serving the Premises in working order and
condition (with any replacements being made, as necessary, including without
limitation any units which have outlived their useful operating life), and to
have all HVAC systems and equipment for the Premises inspected by a certified
service contractor. A written report from the inspector certifying the condition
of such systems as of the Commencement Date and a description of all such
completed work shall be provided to Lessee on or before the Commencement Date.
Notwithstanding anything to the contrary contained herein, Lessor shall be
responsible for all replacements of the HVAC system or any portion thereof
required during the initial twelve (12) months of the Lease Term, as set forth
in the Lease.

 

68



--------------------------------------------------------------------------------

ADDENDUM #7

MOVE-OUT CONDITIONS

Lessor expects to receive the space in a well-maintained condition, with normal
wear and tear, casualty and condemnation excepted. The following list is
designed to assist you in the move-out procedures but is not intended to be
all-inclusive. Lessee’s obligations to repair, replace or remove any conditions
described below shall only apply to such conditions as are caused by Lessee or
occur during the Term of the Lease, and Lessee shall not be obligated to deliver
the Premises back to Lessor in a condition better than as it existed on the
Commencement Date, ordinary wear and tear, casualty and condemnation excepted.
In the event of a conflict between the terms of the Lease and the terms of this
Addendum, the terms of the Lease shall prevail.

 

  1. All lighting is to be placed into good working order. This includes
replacement of bulbs, ballasts, and lenses as needed.

 

  2. All truck doors and dock levelers should be serviced and placed in good
operating order. This would include the necessary replacement of any dented
truck door panels and adjustment of door tension to insure proper operation. All
door panels, which are replaced, need to be painted to match the building
standard.

 

  3. All structural steel columns in the warehouse and office should be
inspected for damage. Repairs of this nature should be pre-approved by the
Lessor prior to implementation.

 

  4. Heating/air-conditioning systems should be placed in good working order,
including the necessary replacement of any parts to return the unit to a
well-maintained condition. This includes warehouse heaters and exhaust fans.
Upon move-out, Lessee shall provide an exit inspection performed by a certified
mechanical contractor to determine the condition.

 

  5. All holes in the sheet rock walls should be repaired prior to move-out.

 

  6. The carpets and vinyl tiles should be in a clean condition and should not
have any holes or chips in them. Lessor will accept normal wear on these items
provided they appear to be in a maintained condition.

 

69



--------------------------------------------------------------------------------

  7. Facilities should be returned in a broom clean condition, which would
include cleaning of the coffee bar, restroom areas, windows, and other portions
of the space.

 

  8. If applicable, the warehouse should be in a broom clean condition with all
inventories and racking removed. There should be no protrusion of anchors from
the warehouse floor and all holes should be appropriately patched. If
machinery/equipment is removed, the electrical lines should be properly
terminated at the nearest junction box.

 

  9. All exterior windows with cracks or breakage should be replaced.

 

  10. The Lessee shall provide keys for all locks on the premises, including
front doors, rear doors, and interior doors.

 

  11. Items that have been added by the Lessee and affixed to the building will
remain the property of Lessor unless agreed otherwise. This would include but is
not limited to mini-blinds, air conditioners, electrical, water heaters,
cabinets, flooring, etc., but shall exclude any of Lessee’s equipment,
machinery, trade fixtures or other removable items. Notwithstanding the
foregoing, the DI Water System, the Reverse Osmosis system and water softener
system installed, modified or used by Lessee shall remain the property of
Lessor.

 

  12. All electrical systems modified during the Lease Term should be left in a
safe condition that conforms to code in effect at the time of modification.

 

  13. All plumbing fixtures should be in good working order, including the water
heater. Faucets and toilets should not leak.

 

  14. If applicable, all dock bumpers must be left in place and well secured.

 

70



--------------------------------------------------------------------------------

ADDENDUM #8

LOW VOLTAGE CABLING

INSTALLATION AND REMOVAL

INSTALLATION:

All voice, data, video, audio, and other low-voltage control transport system
cabling and/or cable bundles installed in the Building shall be (a) plenum rated
and/or have a composition makeup suited for its environmental use in accordance
with NFPA 70/National Electrical Code; and (b) installed and routed in
accordance with a routing plan showing “as built” or “as installed”
configurations of cable pathways, outlet identification numbers, locations of
all wall, ceiling and floor penetrations, riser cable routing and conduit
routing if applicable, and such other information as Lessor may request. The
routing plan shall be available to LESSOR and its agents at the Building upon
request.

 

71



--------------------------------------------------------------------------------

ADDENDUM #9

Exclusions from Operating Expenses

Notwithstanding anything to the contrary contained in the Lease, the following
items shall be excluded from the calculation of Operating Expenses:

 

1. costs of providing utility service to any tenants of the Business Park unless
such utilities are also provided to LESSEE and paid through Operating Expenses;

 

2. depreciation and amortization of any capital investment item, including
rental payments with respect to capital items, except for amortization of
capital investment items installed to reduce operating expenses as contemplated
in the Lease (provided that Lessor reasonably believes that operating expenses
shall be reduced based on the documented reasonable opinion of an engineer or
other appropriate third-party);

 

3. financing and refinancing costs, interest on debt or amortization payments on
any mortgage or mortgages, and rental under any ground or underlying leases or
lease together with all costs incidental to the items mentioned in this clause;

 

4. any costs relating to the presence of any Hazardous Materials currently
present in or on the Business Park (including asbestos-containing materials),
including, without limitation, the costs of any encapsulation or removal thereof
required by any laws or regulations, whether currently existing or hereafter
enacted;

 

5. costs of correcting defects in the original design or any subsequent
construction of the Business Park or the material used in the construction of
the Business Park (including latent defects in the original or any subsequent
construction of the Business Park or defects in the design of the Business Park)
or in the equipment or appurtenances thereto, except that for the purposes of
this clause, conditions (not occasioned by design or construction defects)
resulting from ordinary wear and tear and use shall not be deemed defects;

 

6. legal and other fees, leasing commissions, advertising expenses and other
similar costs incurred in connection with the leasing of the Business Park;

 

7. costs incurred in renovating or otherwise improving or decorating or
redecorating space for new tenants or other existing tenants or occupants in the
Business Park or vacant space in the Business Park or costs related thereto
(including architectural and engineering fees);

 

8. costs incurred by LESSOR that are specifically reimbursed to LESSOR by
LESSEE, other tenants, insurance or any other sources (other than as part of
Operating Expenses);

 

9. a bad debt loss, rent loss or reserves for bad debts or rent loss;

 

10. any item of cost which is includable in Operating Expenses, but which
represents an amount paid to an affiliate of LESSOR or an affiliate of any
partner or shareholder of LESSOR, or to the property management company or an
affiliate of the property management company, to the extent the same is in
excess of the reasonable market cost of said item or service in an arms length
transaction;

 

72



--------------------------------------------------------------------------------

11. all interest or penalties incurred as a result of LESSOR’s failure to pay
any costs of taxes as the same shall become due, to the extent not caused by
LESSEE’s failure to timely pay tax payments due by LESSEE;

 

12. costs or expenses incurred by LESSOR which represent amounts spent by LESSOR
or its agents in bad faith and the amount of any payments received by LESSOR or
the property manager, or the employees or officers or either, from suppliers of
goods or services such as kick-backs, finders fees, expediting fees or other
similar dishonest fees;

 

13. any and all costs associated with the operation of the business of the
entity which constitutes LESSOR; excluded items shall specifically include, but
shall not be limited to formation of the entity, internal accounting and legal
matters, including but not limited to preparation of tax returns and financial
statements and gathering of data thereof (except to the extent related to
LESSOR’s performance under this Lease and other leases, for example, without
limitation, matters relating to Operating Expenses), costs of defending any
lawsuits with any mortgagee (except as the actions of a tenant may be in issue),
costs of selling, syndication, financing, mortgaging or hypothecating any of
LESSOR’s interest in the Business Park, costs of any disputes between LESSOR and
its employees (if any) not engaged in the operation of the Business Park;

 

14. LESSOR’s home office costs and general overhead;

 

15. any cost or expense for services or amenities that are specifically for the
benefit of a particular tenant and that are of a nature not generally provided
to all tenants in the Business Park;

 

16. any expense incurred as a direct result of the gross negligence of LESSOR,
its agents, servants, or employees or arising out of LESSOR’s grossly negligent
failure to manage the Business Park consistently with the standard required by
this Lease to the extent that such expense would not have been incurred in the
absence of such gross negligence;

 

17. any cost or expense incurred as a direct result of painting, decorating,
carpet shampooing, drapery cleaning, and wall washing within the rentable areas
of the Business Park;

 

18. charitable donations attributable to the Business Park;

 

19. costs which would duplicate costs theretofore included in Operating
Expenses;

 

20. any repair or restoration that is necessitated by any fire or other
casualty; and

 

21. any other cost or expenditure which under generally accepted accounting
principles, consistently applied, is considered a capital expenditure except for
the amortization of a capital expense incurred to reduce operating expenses and
permitted under paragraph 2 above.

 

73



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in the Lease, in no event
shall the amount of Operating Expenses (other than Uncontrollable Expenses
(defined below)) used for purposes of calculating LESSEE’s Additional Rental
required to be paid by LESSEE hereunder increase by more than ten percent (10%)
in any twenty-four (24) consecutive calendar month period on a non-cumulative
basis. The foregoing limitation with respect to increases in Operating Expenses
shall not be applicable with respect to the portion of Operating Expenses which
are Uncontrollable Expenses. For purposes of this paragraph, “Uncontrollable
Expenses” shall mean real and personal property taxes, general and special
assessments levied by any governmental authority, insurance premiums, utility
costs and costs incurred in complying with any law enacted after the
Commencement Date.

 

74



--------------------------------------------------------------------------------

ADDENDUM #10

LIMITED RIGHT OF FIRST REFUSAL

Subject to Lessee not being in default beyond applicable cure periods, during
the Lease Term (including any Renewal Term), Lessor grants to Lessee a
continuous right of first refusal (the “Right of First Refusal”) exercisable as
hereinafter set forth, to lease any space in any of the other Buildings located
in the Business Park (the “Refusal Space”). All rights of Lessee to lease the
Refusal Space pursuant to the Right of First Refusal shall be applicable to the
entire Refusal Space or to any portion thereof which may become available. The
Right of First Refusal shall be as follows:

1. Upon Lessor’s receipt of a signed Letter of Intent from a third party Lessee
for the lease of all or any portion of the Refusal Space that Lessor is willing
to accept (but in any event prior to entering into any lease or other occupancy
agreement affecting the Refusal Space), Lessor shall notify the Lessee in
writing (the “Offer Notice”). The Offer Notice shall include a true, correct and
complete copy of any such signed Letter of Intent or the terms upon which Lessor
is willing to enter into a lease for such Refusal Space, and designate all or
such portion of the Refusal Space covered by the Letter of Intent (the “Offered
Refusal Space”). Lessee may exercise the Right of First Refusal and include the
Offered Refusal Space, or any other unleased portion of the Refusal Space under
this Lease, upon the terms and conditions as set forth in the Offer Notice by
delivering to Lessor written notice of Lessee’s election (the “Acceptance
Notice”) on or before fifteen (15) days after the date of Lessee’s receipt of
the Offer Notice; provided, however, if the lease term set forth in the Offer
Notice is not coterminous with the Lease Term, said terms shall be pro-rated and
the expiration date will be made coterminous with the Lease Term.

2. In the event Lessor does not receive Lessee’s Acceptance Notice as to the
Offered Refusal Space as described in the Offer Notice within said fifteen
(15) day period, Lessee shall be deemed to have waived its Right of First
Refusal with respect to such Offer Notice without further notice to Lessee and
Lessor shall be free to lease the Offered Refusal Space to a third party on the
same terms and conditions as set forth in the Offer Notice, provided that Lessor
consummate such lease within one hundred eighty (180) days after the date the
Offer Notice was delivered to Lessee. Lessee’s failure to give Lessor a Lessee’s
Acceptance Notice as to any Offered Refusal Space described in an Offer Notice
shall be deemed a waiver and release of Lessee’s Right of First Refusal as to
the Offered Refusal Space designated in the Offer Notice. If Lessor desires to
lease the Offered Refusal Space on terms and/or conditions materially different
from those contained in the Offer Notice or after the expiration of such 180 day
period, Lessor must again offer the Offered Refusal Space to Lessee on such
different terms and/or conditions, if applicable, and Lessee may exercise the
Right of First Refusal and include the Offered Refusal Space on such different
terms and/or conditions, if applicable, by delivering to Lessor an Acceptance
Notice on or before fifteen (15) days after the date of Lessee’s receipt of the
different terms and conditions.

 

75



--------------------------------------------------------------------------------

3. All Refusal Space leased by Lessee pursuant to the Right of First Refusal
shall be for a term which is coterminous with the initial Lease Term and any
renewal or extension thereof. Except for any terms or conditions specified in
the Offer Notice, including without limitation the commencement date and the
rental rates, the lease conditions for such additional space shall be the same
as for the original Premises.

4. The term Premises, as used in this Lease, shall include all expansions
thereof that may occur from time to time pursuant to this Right of First
Refusal.

5. Upon the exercise of the Refusal Option pursuant to the terms hereof, Lessor
and Lessee shall execute an instrument delineating and describing the any
Refusal Space leased by Lessee and thereby added to the Premises.”

6. SUBJECT TO OUTSTANDING COMMITMENTS. The Right of First Refusal granted herein
shall be subject to the renewal options, expansion options, and/or preferential
rights to lease, if any, held by the then current lessee, if any, of such
additional space or portion thereof.

7. TERMINATION UPON DEFAULT. Lessee shall not be entitled to exercise the Right
of First Refusal following the occurrence, and during the continuance, of any
event of default under the Lease beyond applicable cure periods.

 

76



--------------------------------------------------------------------------------

ADDENDUM #11

RIGHT OF FIRST REFUSAL TO PURCHASE

Subject to Lessee not being in default and otherwise being in full compliance
with the terms of this Lease, Lessor hereby grants to Lessee a continuing right
of first refusal (the “Right of First Refusal to Purchase”) to purchase the
Premises or the Business Park under the following terms and conditions:

 

(a) During the Term of this Lease, upon Lessor’s receipt of a signed Letter of
Intent from third party purchaser of all or part of the Business Park (but in
any event prior to entering into any binding purchase agreement for all or part
of the Business Park), Lessor will deliver a written notice to Lessee (the
“Offer Notice”). The Offer Notice shall include a true, correct and complete
copy of any such signed Letter of Intent (or shall specify in reasonable detail
the terms of the offer which Lessor has deemed acceptable) and designate all or
such portion of the Business Park covered by the Letter of Intent (the “Offered
Refusal Property”).

 

(b) Lessee will have ten (10) days from the date of the Offer Notice to exercise
the Right of First Refusal to Purchase to purchase the Business Park, or
Building B, on the same terms as set forth in the Offer Notice. In order to
exercise the Right of First Refusal to Purchase, Lessee must deliver to Lessor,
on or before ten (10) days from Lessee’s receipt of the Offer Notice, a written
notice exercising Lessee’s Right of First Refusal to Purchase to purchase the
Business Park or Building B (the “Exercise Notice”). If Lessee fails to timely
deliver an Exercise Notice to Lessor, then Lessee will be deemed to have waived
and released its Right of First Refusal to purchase the Business Park or
Building B, and thereafter, Lessor will have the right to sell the Business Park
or Building B to a third party on the terms set forth in the Offer Notice,
without material deviation, within one hundred eighty (180) days after Lessee
waives (or is deemed to have waived) its rights hereunder. If Lessee timely
delivers an Exercise Notice to Lessor, then the parties will promptly commence
the negotiation and execution of a definitive agreement for the purchase and
sale of the Business Park or Building B, as applicable (the “Definitive
Agreement”). The Definitive Agreement will include (i) that the purchase price
of the Business Park or Building B will be the price set forth in the Offer
Notice and will be paid in cash at the closing, (ii) that upon execution of the
Definitive Agreement, Lessee will be obligated to deliver to the escrow agent an
earnest money deposit in an amount equal to 5% of the purchase price (which
shall be non-reimbursable subject only to Lessee’s title and survey review and
the satisfaction of Lessee’s lender’s due diligence requirements, or in the
event of a default by Lessor thereunder), (iii) that the Business Park or
Building B, as applicable, will be sold “AS IS, WHERE IS” and WITH ALL FAULTS”,
and Lessor will not make any warranties and representations regarding the
Premises, other than Lessor’s special warranty of title to be delivered at
closing, and (iv) such other terms and conditions as are reasonably and mutually
acceptable to Lessor and Lessee, and normal and customary for the purchase and
sale of properties similar to the Business Park. If Lessor and Lessee, using
commercially reasonable efforts and acting in good faith, are unable to
negotiate and execute a Definitive Agreement within twenty (20) days from the
date Lessee delivers the Exercise Notice to Lessor, then Lessee will be deemed
not to have exercised the Right of First Refusal to Purchase, Lessee will be
deemed to have waived and released its Right of First Refusal to Purchase, and
Lessor will have the right to sell the Business Park on the terms set forth in
the Offer Notice, without material deviation, within one hundred eighty
(180) days after Lessee waives (or is deemed to have waived) its rights
hereunder.

 

77



--------------------------------------------------------------------------------

(c) If Lessee fails to timely exercise the Right of First Refusal to Purchase,
or is deemed to have waived and released the Right of First Refusal to Purchase
as set forth above, and if Lessor desires to sell the Business Park on terms
materially less favorable to Lessor than those specified in the Offer Notice, or
after the expiration of such 180-day period, Lessor shall again deliver an Offer
Notice to Lessee., and in such event, Lessee will have the right to exercise
this Right of First Refusal to Purchase in the same manner as set forth above.

 

(d) Lessee acknowledges that the entire Business Park is a single platted lot.
If Lessee desires to only purchase Building B, Lessor agrees to subdivide, at
Lessee’s sole cost and expense, the Business Park into four lots, with each
building in the Business Park located on a separate lot, and containing such
mutual access easements and other easements as Lessor and Lessee may reasonably
require. The completion and filing of the subdivision plat shall be a condition
to closing.

 

78



--------------------------------------------------------------------------------

AK Comments

2-13-2009

ADDENDUM #12

LEESSE’S EXCLUSIVE/NON COMPETE

Lessor agrees it will not lease space in the Business Park to any person or
entity whose primary business is heart valve manufacturing.

LESSEE        

LESSOR        

 

79